EXHIBIT 10.1

Published CUSIP Number: 58988XAD3
Revolving Credit CUSIP Number: 58988XAE1
Term Loan CUSIP Number: 58988XAF8

 

 

 

 

 

$750,000,000

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of July 31, 2019

 

 

by and among

 

MERIT MEDICAL SYSTEMS, INC.,

as Borrower,

 

the Lenders referred to herein,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,



116665776_6



 

as Administrative Agent

 

 

WELLS FARGO SECURITIES, LLC,

BOFA SECURITIES, INC.,

HSBC BANK USA, NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

 

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

 

 

 

 

 



 

CHL:35204.10



 

TABLE OF CONTENTS

 

 

 

Article I

DEFINITIONS

1

Section 1.1

Definitions

1

Section 1.2

Other Definitions and Provisions

35

Section 1.3

Accounting Terms

36

Section 1.4

UCC Terms

36

Section 1.5

Rounding

36

Section 1.6

References to Agreement and Laws

36

Section 1.7

Times of Day

37

Section 1.8

Letter of Credit Amounts

37

Section 1.9

Guaranty Obligations/Earn-Outs

37

Section 1.10

Covenant Compliance Generally

37

Section 1.11

Exchange Rates; Currency Equivalents

37

Section 1.12

Change of Currency

38

Section 1.13

Additional Alternative Currencies or Alternative L/C Currencies

38

Section 1.14

Limited Conditionality Acquisitions

39

Section 1.15

Rates

40

Section 1.16

Divisions

40

Article II

REVOLVING CREDIT FACILITY

40

Section 2.1

Revolving Credit Loans

40

Section 2.2

Swingline Loans

41

Section 2.3

Procedure for Advances of Revolving Credit Loans and Swingline Loans

43

Section 2.4

Repayment and Prepayment of Revolving Credit and Swingline Loans

44

Section 2.5

Permanent Reduction of the Revolving Credit Commitment

45

Section 2.6

Termination of Revolving Credit Facility

46

Article III

LETTER OF CREDIT FACILITY

46

Section 3.1

L/C Commitment

46

Section 3.2

Procedure for Issuance of Letters of Credit

47

Section 3.3

Commissions and Other Charges

48

Section 3.4

L/C Participations

48

Section 3.5

Reimbursement Obligation of the Borrower

49

Section 3.6

Obligations Absolute

50

Section 3.7

Effect of Letter of Credit Application

51

Section 3.8

Resignation of Issuing Lenders

51

Section 3.9

Reporting of Letter of Credit Information and L/C Commitment

51

Section 3.10

Letters of Credit Issued for Subsidiaries

51

Article IV

TERM LOAN FACILITY

52

Section 4.1

Initial Term Loan

52

Section 4.2

Procedure for Advance of Term Loans

52

Section 4.3

Repayment of Term Loans

52

Section 4.4

Prepayments of Term Loans

53

Article V

GENERAL LOAN PROVISIONS

55

Section 5.1

Interest

55

i

116665776_6



 

Section 5.2

Notice and Manner of Conversion or Continuation of Loans

56

Section 5.3

Fees

57

Section 5.4

Manner of Payment

57

Section 5.5

Evidence of Indebtedness

59

Section 5.6

Sharing of Payments by Lenders

59

Section 5.7

Administrative Agent’s Clawback

60

Section 5.8

Changed Circumstances

61

Section 5.9

Indemnity

62

Section 5.10

Increased Costs

63

Section 5.11

Taxes

64

Section 5.12

Mitigation Obligations; Replacement of Lenders

68

Section 5.13

Incremental Loans

69

Section 5.14

Cash Collateral

72

Section 5.15

Defaulting Lenders

73

Article VI

CONDITIONS OF CLOSING AND BORROWING

75

Section 6.1

Conditions to Closing and the Initial Extensions of Credit

75

Section 6.2

Conditions to All Extensions of Credit

78

Section 6.3

Post-Closing Conditions

79

Article VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

79

Section 7.1

Organization; Power; Qualification

79

Section 7.2

Ownership

80

Section 7.3

Authorization; Enforceability

80

Section 7.4

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

80

Section 7.5

Compliance with Law; Governmental Approvals

80

Section 7.6

Tax Returns and Payments

81

Section 7.7

Intellectual Property Matters

81

Section 7.8

Environmental Matters

81

Section 7.9

Employee Benefit Matters

82

Section 7.10

Margin Stock

83

Section 7.11

Government Regulation

84

Section 7.12

Employee Relations

84

Section 7.13

Burdensome Provisions

84

Section 7.14

Financial Statements

84

Section 7.15

No Material Adverse Change

84

Section 7.16

Solvency

84

Section 7.17

Titles to Properties

84

Section 7.18

Insurance

85

Section 7.19

Liens

85

Section 7.20

Indebtedness and Guaranty Obligations

85

Section 7.21

Litigation

85

Section 7.22

Absence of Defaults

85

Section 7.23

Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions

85

Section 7.24

Investment Bankers’ and Similar Fees

86

Section 7.25

Disclosure

86

ii

116665776_6



 

Article VIII

FINANCIAL INFORMATION AND NOTICES

86

Section 8.1

Financial Statements and Projections

86

Section 8.2

Officer’s Compliance Certificate

87

Section 8.3

Other Reports

88

Section 8.4

Notice of Litigation and Other Matters

88

Section 8.5

Accuracy of Information

90

Article IX

AFFIRMATIVE COVENANTS

90

Section 9.1

Preservation of Corporate Existence and Related Matters

90

Section 9.2

Maintenance of Property and Licenses

90

Section 9.3

Insurance

90

Section 9.4

Accounting Methods and Financial Records

91

Section 9.5

Payment of Taxes and Other Obligations

91

Section 9.6

Compliance with Laws and Approvals

91

Section 9.7

Environmental Laws

91

Section 9.8

Compliance with ERISA

92

Section 9.9

Compliance with Agreements

92

Section 9.10

Visits and Inspections; Lender Meetings

92

Section 9.11

Additional Subsidiaries

92

Section 9.12

Use of Proceeds

93

Section 9.13

Non-Consolidation

94

Section 9.14

[Reserved]

94

Section 9.15

Hedge Agreement

94

Section 9.16

Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation,
Anti-Money Laundering Laws and Sanctions

94

Section 9.17

Further Assurances

94

Article X

FINANCIAL COVENANTS

95

Section 10.1

Consolidated Total Net Leverage Ratio

95

Section 10.2

Consolidated Interest Coverage Ratio

95

Article XI

NEGATIVE COVENANTS

95

Section 11.1

Limitations on Indebtedness

95

Section 11.2

Limitations on Liens

98

Section 11.3

Limitations on Investments

100

Section 11.4

Limitations on Fundamental Changes

101

Section 11.5

Limitations on Asset Dispositions

101

Section 11.6

Limitations on Restricted Payments

102

Section 11.7

Transactions with Affiliates

103

Section 11.8

Certain Accounting Changes; Organizational Documents

103

Section 11.9

Limitation on Payments and Modifications of Junior Indebtedness

103

Section 11.10

No Further Negative Pledges; Restrictive Agreements

104

Section 11.11

Nature of Business

105

Section 11.12

Sale Leasebacks

105

Article XII

DEFAULT AND REMEDIES

105

Section 12.1

Events of Default

105

Section 12.2

Remedies

107

iii

116665776_6



 

Section 12.3

Rights and Remedies Cumulative; Non-Waiver; etc.

108

Section 12.4

Crediting of Payments and Proceeds

108

Section 12.5

Administrative Agent May File Proofs of Claim

109

Section 12.6

Credit Bidding

110

Article XIII

THE ADMINISTRATIVE AGENT

110

Section 13.1

Appointment and Authority

110

Section 13.2

Rights as a Lender

111

Section 13.3

Exculpatory Provisions

111

Section 13.4

Reliance by the Administrative Agent

112

Section 13.5

Delegation of Duties

112

Section 13.6

Resignation of Administrative Agent

113

Section 13.7

Non-Reliance on Administrative Agent and Other Lenders

114

Section 13.8

No Other Duties, etc.

114

Section 13.9

Collateral and Guaranty Matters

114

Section 13.10

Secured Hedge Agreements and Secured Cash Management Agreements

115

Article XIV

MISCELLANEOUS

115

Section 14.1

Notices

115

Section 14.2

Amendments, Waivers and Consents

118

Section 14.3

Expenses; Indemnity

121

Section 14.4

Right of Setoff

122

Section 14.5

Governing Law; Jurisdiction, Etc.

123

Section 14.6

Waiver of Jury Trial

124

Section 14.7

Reversal of Payments

124

Section 14.8

Injunctive Relief; Punitive Damages

124

Section 14.9

Accounting Matters

124

Section 14.10

Successors and Assigns; Participations

125

Section 14.11

Confidentiality

128

Section 14.12

Performance of Duties

129

Section 14.13

All Powers Coupled with Interest

129

Section 14.14

Survival

129

Section 14.15

Titles and Captions

130

Section 14.16

Severability of Provisions

130

Section 14.17

Counterparts; Integration; Effectiveness; Electronic Execution

130

Section 14.18

Term of Agreement

131

Section 14.19

USA PATRIOT Act

131

Section 14.20

Amendment and Restatement; No Novation

131

Section 14.21

Inconsistencies with Other Documents; Independent Effect of Covenants

131

Section 14.22

No Advisory or Fiduciary Responsibility

131

Section 14.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

132

Section 14.24

Judgment Currency

133

Section 14.25

Certain ERISA Matters

133

Section 14.26

Acknowledgement Regarding Any Supported QFCs

134



iv

116665776_6



 

EXHIBITS

Exhibit A-1-Form of Revolving Credit Note

Exhibit A-2-Form of Swingline Note

Exhibit A-3-Form of Term Loan Note

Exhibit B-Form of Notice of Borrowing

Exhibit C-Form of Notice of Account Designation

Exhibit D-Form of Notice of Prepayment

Exhibit E-Form of Notice of Conversion/Continuation

Exhibit F-Form of Officer’s Compliance Certificate

Exhibit G-Form of Assignment and Assumption

Exhibit H-1-Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)

Exhibit H-2-Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)

Exhibit H-3-Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)

Exhibit H-4-Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)

 

 

SCHEDULES

Schedule 1.1(a)-Existing Letters of Credit

Schedule 1.1(b)-  Commitments and Commitment Percentages

Schedule 6.3-Post-Closing Conditions

Schedule 7.1-Jurisdictions of Organization and Qualification

Schedule 7.2-Subsidiaries and Capitalization

Schedule 7.6-Tax Matters

Schedule 7.9-ERISA Plans

Schedule 7.12-Labor and Collective Bargaining Agreements

Schedule 7.17-Real Property

Schedule 11.1(b)(iii)-Existing Non-Credit Party Unsecured Intercompany
Indebtedness

Schedule 11.2-Existing Liens

Schedule 11.3-Existing Loans, Advances and Investments

 

 

 

 



v

116665776_6



 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 31, 2019, by and
among MERIT MEDICAL SYSTEMS, INC., a Utah corporation, as Borrower, the lenders
who are party to this Agreement pursuant to the terms hereof, as Lenders, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend
certain credit facilities to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

Article I

DEFINITIONS

Section 1.1 Definitions.  The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.

“Administrative Agent’s Office” means, with respect to any currency, the office
of the Administrative Agent specified in or determined in accordance with the
provisions of Section 14.1(c), with respect to such currency.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 Notwithstanding the foregoing, none of the Administrative Agent, the Arrangers,
the Lenders, the Issuing Lenders, the L/C Participants, the Revolving Credit
Lenders, the Term Loan Lenders or the Swingline Lender shall be an Affiliate of
a Person solely because of the provisions of the Loan Documents.

“Agreement” means this Third Amended and Restated Credit Agreement.

“Alternative Currency” means (a) each of (i) Euro and (ii) Sterling and (b) each
other currency (other than Dollars) that is approved in accordance with Section
1.13,  in each case to the extent such currencies (A) are freely transferable
and convertible into Dollars, (B) are dealt with in the London interbank deposit
market and (C) are not subject to any requirement by any central bank or other
governmental authorization in the country of issue of such currency to give
authorization for the use of such currency by any Lender for making Loans unless
such authorization has been obtained and remains in full force and effect.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.



116665776_6



 

“Alternative Currency Sublimit” means the lesser of (a) $40,000,000 and (b) the
Revolving Credit Commitment.

“Alternative L/C Currency” means (a) each of (i) Euro and (ii) Sterling and (b)
each other currency (other than Dollars) that is approved by the applicable
Issuing Lender in accordance with Section 1.13,  in each case to the extent such
currencies (A) are freely transferable and convertible into Dollars, (B) are
dealt with in the London interbank deposit market and (C) are not subject to any
requirement by any central bank or other governmental authorization in the
country of issue of such currency to give authorization for the use of such
currency by any Issuing Lender for issuing Letters of Credit unless such
authorization has been obtained and remains in full force and effect.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, and the rules and
regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Net Leverage Ratio:

 

 

 

 

 

 

 

 

 

 

Revolving Credit Loans

Term Loan

Pricing Level

Consolidated Total Net Leverage Ratio

Commitment Fee

Eurocurrency Rate +

Base Rate +

Eurocurrency Rate +

Base Rate +

I

Less than 1.75 to 1.00

0.15%

1.00%

0.00%

1.00%

0.00%

II

Greater than or equal to 1.75 to 1.00, but less than 2.25 to 1.00

0.15%

1.25%

0.25%

1.25%

0.25%

III

Greater than or equal to 2.25 to 1.00, but less than 2.75 to 1.00

0.20%

1.50%

0.50%

1.50%

0.50%

2

 



 

IV

Greater than or equal to 2.75 to 1.00, but less than 3.75 to 1.00

0.25%

1.75%

0.75%

1.75%

0.75%

V

Greater than or equal to 3.75 to 1.00

0.25%

2.00%

1.00%

2.00%

1.00%

 

The Applicable Margin shall be determined and adjusted quarterly on the date ten
(10) Business Days after the day by which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date,  a “Calculation Date”);
 provided that (a) the Applicable Margin shall be based on Pricing Level II
 until the first Calculation Date following the receipt by the Administrative
Agent of the financial statements and the related Officer’s Compliance
Certificate for the first full fiscal quarter ending after the Closing Date and,
thereafter the Pricing Level shall be determined by reference to the
Consolidated Total Net Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding the applicable Calculation Date,
and (b) if the Borrower fails to provide the Officer’s Compliance Certificate
when due as required by Section 8.2 for the most recently ended fiscal quarter
of the Borrower preceding the applicable Calculation Date, the Applicable Margin
from the date on which such Officer’s Compliance Certificate was required to
have been delivered shall be based on Pricing Level V  until such time as such
Officer’s Compliance Certificate is provided, at which time the Pricing Level
shall be determined by reference to the Consolidated Total Net Leverage Ratio as
of the last day of the most recently ended fiscal quarter of the Borrower
preceding such Calculation Date.  The applicable Pricing Level shall be
effective from one Calculation Date until the next Calculation Date.  Any
adjustment in the Pricing Level shall be applicable to all Extensions of Credit
then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or Section
8.2(a) is shown to be inaccurate (regardless of whether (i) this Agreement is in
effect, (ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall immediately deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Net Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
5.4.  Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 5.1(b) and 12.2 nor any of their
other rights under this Agreement or any other Loan Document.  The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.



3

 



 

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.

“Applicable Time” means, with respect to any borrowings or draws and payments in
any Alternative Currency or Alternative L/C Currency, the local time in the
place of settlement for such Alternative Currency or Alternative L/C Currency as
may be determined by the Administrative Agent or the applicable Issuing Lender,
as the case may be, to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, Wells Fargo Securities, LLC, BofA Securities,
Inc., HSBC Bank USA, National Association and U.S. Bank National Association,
each in its capacity as a joint lead arranger and joint bookrunner.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof whether by sale, lease, transfer, division or
otherwise.  The term “Asset Disposition” shall not include any Equity Issuance. 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.10), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the Eurocurrency Rate for an Interest
Period of one month plus  1.0%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or the Eurocurrency Base Rate  (provided that clause (c)
shall not be applicable during any period in which the Eurocurrency Rate is
unavailable or unascertainable).  Notwithstanding the foregoing, if the Base
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.



4

 



 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).  All Base Rate Loans shall be denominated in
Dollars and shall be made to the Borrower.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower” Merit Medical Systems, Inc., a Utah corporation.

“Borrower Materials” has the meaning assigned thereto in Section 8.4.

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in Salt Lake City, Utah, Charlotte, North Carolina and New York, New
York, are open for the conduct of their commercial banking business and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period 

5

 



 

(excluding any Permitted Acquisition), as determined in accordance with
GAAP, net of any Net Cash Proceeds received from (a) any disposition of Capital
Assets (to the extent permitted hereunder) that have actually been reinvested
during such period in other Capital Assets in accordance with Section 4.4(b)(ii)
or (b) any Insurance and Condemnation Event that have actually been reinvested
during such period in other Capital Assets in accordance with
Section 4.4(b)(iii);  provided that (i) Capital Expenditures shall not be less
than zero and (ii) the Administrative Agent shall have received a certificate,
in form and substance satisfactory to the Administrative Agent, executed by a
Responsible Officer of the Borrower, certifying as to the other Capital Assets
invested in with any such Net Cash Proceeds, the dates of such investments and
the amount of such investments.

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Cash Collateralize” means to pledge and deposit with, or deliver to, the
Administrative Agent, or directly to the applicable Issuing Lender (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Lenders, the Swingline Lender or the Lenders, as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations or Swingline Loans, cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Lender and the Swingline Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent, such Issuing Lender and the Swingline Lender, as
applicable.  “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within two hundred seventy (270) days from the date of acquisition
thereof, (b) commercial paper maturing no more than two hundred seventy (270)
days from the date of creation thereof and currently having the highest rating
obtainable from either Standard & Poor’s Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc., or Moody’s Investors Service, Inc.,
(c) certificates of deposit maturing no more than two hundred seventy (270) days
from the date of creation thereof issued by commercial banks incorporated under
the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of “A” or
better by a nationally recognized rating agency; provided that the aggregate
amount invested in such certificates of deposit shall not at any time exceed
$5,000,000 for any one such certificate of deposit and $10,000,000 for any one
such bank, or (d) time deposits maturing no more than thirty (30) days from the
date of creation thereof with commercial banks or savings banks or savings and
loan associations each having membership either in the FDIC or the deposits of
which are insured by the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer, foreign exchange and other cash management arrangements.



6

 



 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date), is a party to a Cash Management Agreement
with a Credit Party, in each case in its capacity as a party to such Cash
Management Agreement.

“Cash Management Swingline Loans” means the collective reference to the
Swingline Loans made pursuant to, and in accordance with, the terms of the Loan
Sweep Agreement as contemplated by Section 2.2(a), and “Cash Management
Swingline Loan” means any of such Swingline Loans.

“Change in Control” means an event or series of events by which:

(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
 except that a “person” or “group” shall be deemed to have “beneficial
ownership” of all Capital Stock that such “person” or “group” has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an “option right”)), directly or indirectly, of more than
thirty-five percent (35%) of the Capital Stock of the Borrower entitled to vote
in the election of members of the board of directors (or equivalent governing
body) of the Borrower or (ii) a majority of the members of the board of
directors (or other equivalent governing body) of the Borrower shall not
constitute Continuing Directors; or

(b) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness or Capital Stock in excess of $20,000,000 any “change in
control” or similar provision (as set forth in the indenture, agreement or other
evidence of such Indebtedness) obligating the Borrower or any of its
Subsidiaries to repurchase, redeem or repay all or any part of the Indebtedness
or Capital Stock provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Class”  means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 6.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.



7

 



 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

“Commodity Exchange Act”  means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP:

(a) Consolidated Net Income for such period; 

plus

(b) the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:  

(i) income and franchise taxes paid during such period;

(ii) Consolidated Interest Expense for such period paid or payable in cash;

(iii) amortization, depreciation and other non-cash charges for such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in the future);

(iv) non-cash charges or expenses related to equity incentives for such period,
including stock-based compensation;

(v) extraordinary losses during such period (excluding extraordinary losses from
discontinued operations);

(vi) Transaction Costs during such period in connection with the Transactions,
 any Permitted Acquisition and any Equity Issuance; provided that the aggregate
amount of all Transaction Costs added pursuant to this clause (b)(vi) shall not
exceed 15% of the Consolidated EBITDA (determined without giving effect to this
clause (b)(vi) and clause (b)(ix));



8

 



 

(vii) fees paid to the Lenders and/or Administrative Agent under any Loan
Document or pursuant to any amendment or waiver thereof during such period;

(viii) proceeds from business interruption insurance to the extent not already
included in calculating Consolidated Net Income for such period; and

(ix) other nonrecurring charges for such period acceptable to the Administrative
Agent in its sole discretion;  provided that the aggregate amount of all
nonrecurring charges added pursuant to this clause (b)(ix) shall not exceed 15%
of the Consolidated EBITDA (determined without giving effect to clause (b)(vi)
and this clause (b)(ix));

less

(c) interest income and any extraordinary gains during such period; 

less

(d) non-cash gains for such period.    

For purposes of this Agreement, Consolidated EBITDA shall be adjusted on a Pro
Forma Basis.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedge Agreements) for such period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided,  that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), and (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes.

“Consolidated Senior Secured Indebtedness”  means, as of any date of
determination with respect to the Borrower and its Subsidiaries on a
Consolidated basis without duplication, all Consolidated Total Funded
Indebtedness (other than Subordinated Indebtedness) that is secured by a Lien on
any asset or

9

 



 

property of the Borrower or any of its Subsidiaries. For the avoidance of doubt,
the Secured Obligations outstanding as of such date of determination shall
constitute Consolidated Senior Secured Indebtedness.

“Consolidated Senior Secured Net Indebtedness”  means, as of any date of
determination, the sum of (a) Consolidated Senior Secured Indebtedness as of
such date minus (b) the aggregate amount of Unrestricted Cash and Cash
Equivalents then on hand as of such date not to exceed $150,000,000 (excluding
the proceeds of any Incremental Loan Commitment or any other Indebtedness
incurred or made substantially concurrent with the determination of the amount
of such Unrestricted Cash and Cash Equivalents).

“Consolidated Senior Secured Net Leverage Ratio”  means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Net Indebtedness on
such date to (b) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date.

“Consolidated Total Funded Indebtedness” means, as of any date of determination
with respect to the Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Subsidiaries described in, clauses (a),  (c),  (f) and (i) of the definition of
“Indebtedness”, but excluding (i) intercompany indebtedness among the Credit
Parties and (ii) the Merit China Loan.

“Consolidated Total Net Funded Indebtedness”  means, as of any date of
determination, the sum of (a) Consolidated Total Funded Indebtedness as of such
date minus (b) the aggregate amount of Unrestricted Cash and Cash Equivalents
then on hand as of such date not to exceed $150,000,000 (excluding the proceeds
of any Incremental Loan Commitment or any other Indebtedness incurred or made
substantially concurrent with the determination of the amount of such
Unrestricted Cash and Cash Equivalents).

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Net Funded Indebtedness on such date to (b)
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.

“Continuing Directors” means the directors (or equivalent governing body) of the
Borrower on the Closing Date and each other director (or equivalent) of the
Borrower, if, in each case, such other director’s (or equivalent’s) election or
nomination for election to the board of directors (or equivalent governing body)
of the Borrower is approved by at least fifty-one percent (51%) of the then
Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Current Financial Statements” means (a) the audited Consolidated balance sheet
of the Borrower and its Subsidiaries as of December 31, 2018 and the related
audited statements of income and retained earnings and cash flows for the Fiscal
Year then ended and (b) the unaudited Consolidated balance sheet of the and its
Subsidiaries as of March 31, 2019 and related unaudited interim statements of
income and retained earnings.



10

 



 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) has become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.15(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender and each Lender.

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.



11

 



 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the final
maturity date applicable to the Credit Facility;  provided, that if such Capital
Stock is issued pursuant to a plan for the benefit of the Borrower or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or Alternative L/C Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
or an Issuing Lender, as applicable, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency or Alternative L/C Currency.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States;  provided that any Foreign
Subsidiary (i) the Capital Stock of which is owned directly by any Credit Party
and (ii) that is treated as a disregarded entity for tax purposes shall be
deemed to be a Domestic Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 14.10(b)(iii),  (v) and (vi) (subject to such consents,
if any, as may be required under Section 14.10(b)(iii)).



12

 



 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding six (6) years been maintained for the employees of
any Credit Party or any current or former ERISA Affiliate.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act of 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to or operation of a single or unified European currency.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment in
connection with exposure to, or releases of, Hazardous Materials.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.    

“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party of (i) shares of its Capital
Stock, (ii) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (iii) any shares of its Capital Stock pursuant to the conversion
of any debt securities to equity and (b) any capital contribution from any
Person that is not a Credit Party into any Credit Party or any Subsidiary
thereof.  The term “Equity Issuance” shall not include (A) any Asset Disposition
or (B) any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Euro”  and “€” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.



13

 



 

“Eurocurrency Base Rate”  means, subject to the implementation of the
Replacement Rate in accordance with Section 5.8(c):

(a) with respect to any Extension of Credit denominated in a LIBOR Currency, the
rate of interest per annum determined on the basis of the rate for deposits in
such LIBOR Currency for a period equal to the applicable Interest Period as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by the Administrative
Agent (or, if applicable, the Replacement Rate in accordance with Section
5.8(c)), at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period (or if, for any reason,
such rate is not so published, the rate determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in such
LIBOR Currency would be offered by first class banks in the London interbank
market to the Administrative Agent at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the first day of the applicable Interest Period
for a period equal to such Interest Period);

(b) with respect to any Extension of Credit denominated in any other Non-LIBOR
Currency, the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.13(a); and

(c) for any rate calculation with respect to a Base Rate Loan on any date, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent (or, if applicable, the
Replacement Rate in accordance with Section 5.8(c)), at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business Day (or if, for any reason, such
rate is not so published, the rate determined by the Administrative Agent to be
the arithmetic average of the rate per annum at which deposits in Dollars would
be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination);

Each calculation by the Administrative Agent of the Eurocurrency Base Rate shall
be conclusive and binding for all purposes, absent manifest
error.  Notwithstanding the foregoing, if the Eurocurrency Base Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. 

Notwithstanding the foregoing, in no event shall the Eurocurrency Base Rate be
less than 0%.

“Eurocurrency Rate” means a rate per annum determined by the Administrative
Agent pursuant to the following formula:

Eurocurrency Rate =

Eurocurrency Base Rate

 

1.00-Eurocurrency Reserve Percentage

“Eurocurrency Rate Loan” means any Loan bearing interest at a rate based upon
the Eurocurrency Rate as provided in Section 5.1(a) (other than Swingline
Loans).  Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency.

“Eurocurrency Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or

14

 



 

emergency reserves) in respect of Eurocurrency liabilities or any similar
category of liabilities for a member bank of the Federal Reserve System in New
York City.

“Event of Default” means any of the events specified in Section 12.1;  provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Guaranty Agreement).  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 “Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of July 6, 2016 by and among the Borrower, as
borrower, the lenders party thereto, as lenders, and Wells Fargo Bank, National
Association, as administrative agent, as amended, restated, supplemented or
otherwise modified as of the date hereof.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and

15

 



 

(iv) the aggregate principal amount of the Term Loans made by such Lender then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“Facility Capital Expenditures” means Capital Expenditures of the Borrower and
its Subsidiaries associated with the acquisition, building and expansion of
manufacturing facilities, research facilities, customer service and distribution
facilities and other facilities acquired, built or expanded by the Borrower and
its Subsidiaries in connection with the business thereof (including, without
limitation, the acquisition of property and plant related thereto).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three (3) federal funds
brokers of recognized standing selected by the Administrative
Agent.  Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” means (a) the separate engagement letter agreement dated June 6,
2019 among the Borrower and Wells Fargo Securities, LLC and (b) any letter
agreement between the Borrower and any Issuing Lender (other than Wells Fargo)
relating to certain fees payable to such Issuing Lender in its capacity as such.

“First Tier Foreign Subsidiary”  means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Capital Stock of which is owned directly by any Credit Party.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31st.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, any Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, any Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans, other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.



16

 



 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Borrower and the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent.

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include (i) endorsements for collection or deposit in the
ordinary course of business and (ii) guarantees of obligations to reimburse
Governmental Authorities in connection with an economic development incentive to
the extent not considered a contingent obligation under GAAP unless and until
demand is made for payment under the agreement evidencing such economic
development incentive; provided,  further, that the amount of any Guaranty
Obligations shall be equal to the amount of the obligation so guaranteed or
otherwise supported, if any, or, if less, the amount to which such guaranty is
specifically limited, unless such primary obligation and the amount for which
such guarantor may be liable are not stated or determinable, in which case the
amount of such guaranty shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by such guarantor in good faith.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority under Environmental
Laws, (c) the presence of which require investigation or remediation under any
Environmental Law, (d) the discharge or emission or release of which requires a
permit or license under any Environmental Law or other Governmental Approval,

17

 



 

(e) which are deemed to constitute a nuisance or a trespass which pose a health
or safety hazard to Persons or neighboring properties, (f) which consist of
underground or aboveground storage tanks, whether empty, filled or partially
filled with any substance, or (g) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas. 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article XI, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party, in each case in its capacity as a party to
such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Increased Amount Date” has the meaning assigned thereto in Section 5.13(a).

“Incremental Facilities Limit” means, with respect to any proposed incurrence of
an Incremental Loan Commitment, the sum of the following:

(a) the amount equal to the sum of (i) $200,000,000 plus (ii) the sum of (1) the
aggregate principal amount of Term Loans prepaid pursuant to Section 4.4(a) plus
 (2) the aggregate amount of all optional prepayments of Revolving Credit Loans
(solely to the extent accompanied by permanent optional reductions in the
Revolving Credit Commitment), in each case to the extent such prepayments are
not funded with the proceeds of Indebtedness that, in accordance with GAAP,
constitutes, or when incurred, constituted a long-term liability less (iii) the
total aggregate initial principal amount (as of the date of incurrence thereof)
of all Incremental Loan Commitments incurred under this clause (a) after the
Closing Date and prior to the incurrence of such Incremental Loan
Commitment; plus

(b) the amount of additional Indebtedness that would cause the Consolidated
Senior Secured Net Leverage Ratio as of the four (4) consecutive fiscal quarter
period most recently ended prior to the incurrence of such additional
Indebtedness (or in the case of any additional Indebtedness, the proceeds of

18

 



 

which will finance a Limited Conditionality Acquisition, the date determined
pursuant to Section 1.14) for which financial statements have been delivered to
the Administrative Agent hereunder, calculated on a Pro Forma Basis after giving
effect to the incurrence of such additional Indebtedness and any Permitted
Acquisition to be consummated using the proceeds of such additional Indebtedness
and assuming that the Revolving Credit Facility (including any proposed
Incremental Revolving Credit Increase) is fully drawn at such time, not to
exceed 3.25 to 1.00.    

Unless the Borrower otherwise notifies the Administrative Agent, if all or any
portion of any Incremental Loan Commitments would be permitted under clause (b)
above on the applicable date of incurrence, such Incremental Loan Commitments
(or the relevant portion thereof) shall be deemed to have been incurred in
reliance on clause (b) above prior to the utilization of any amount available
under clause (a) above.    Furthermore, notwithstanding anything to the contrary
contained herein, for purposes of calculating the Consolidated Senior Secured
Net Leverage Ratio, (1) all additional Indebtedness incurred pursuant to any
Incremental Loan Commitment shall be deemed to be secured Indebtedness and
(2) the proceeds from any additional Indebtedness incurred pursuant to any
Incremental Loan Commitment shall not be netted from Consolidated Senior Secured
Net Indebtedness.

“Incremental Lender” has the meaning assigned thereto in Section 5.13(a).

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables (i)
arising in the ordinary course of business not more than ninety (90) days past
due, or (ii) that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than

19

 



 

customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business);

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements, except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(g) all obligations of any such Person in respect of Disqualified Capital Stock;

(h) all Net Hedging Obligations of any such Person; and

(i) all Guaranty Obligations of any such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on, or
with respect to, any payment made by, or on account of, any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a),  Other Taxes.

“Initial Issuing Lender” means Wells Fargo.

“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3), or six (6) months thereafter, in each case as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion/Continuation and
subject to availability; provided that:

(a) the Interest Period shall commence on the date of advance of or conversion
to any Eurocurrency Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a Eurocurrency Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;



20

 



 

(c) any Interest Period with respect to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d) no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, and Interest Periods shall be
selected by the Borrower so as to permit the Borrower to make the quarterly
principal installment payments pursuant to Section 4.3 without payment of any
amounts pursuant to Section 5.9; and

(e) there shall be no more than ten (10) Interest Periods in effect at any time.

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender”  means (a) with respect to Letters of Credit issued hereunder
on or after the Closing Date, (i) the Initial Issuing Lender and (ii) any other
Revolving Credit Lender to the extent it has agreed in its sole discretion to
act as an “Issuing Lender” hereunder and that has been approved in writing by
the Borrower and the Administrative Agent (such approval by the Administrative
Agent not to be unreasonably delayed or withheld) as an “Issuing Lender”
hereunder, in each case in its capacity as issuer of any Letter of Credit;
provided that the total number of Issuing Lenders under this clause (a) shall
not exceed four  (4) and (b) with respect to the Existing Letters of Credit,
Wells Fargo, in its capacity as issuer thereof.

“Junior Indebtedness”  means, with respect to the Borrower and its Subsidiaries,
any (a) Subordinated Indebtedness, (b) Indebtedness secured by Liens that are
junior to the Liens securing the Secured Obligations and (c) unsecured
Indebtedness with an aggregate outstanding principal amount in excess of the
Threshold Amount.

“L/C Commitment”  means, as to any Issuing Lender, the obligation of such
Issuing Lender to issue Letters of Credit for the account of the Borrower or one
or more of its Subsidiaries from time to time in an aggregate amount equal to
such amount as separately agreed to in a written agreement between the Borrower
and such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution), in each case as such amount may be changed
after the Closing Date in a written agreement between the Borrower and such
Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution); provided that the L/C Commitment with
respect to any Person that ceases to be an Issuing Lender for any reason
pursuant to the terms hereof shall be $0 (subject to the Letters of Credit of
such Person remaining outstanding in accordance with the provisions hereof). 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.



21

 



 

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

“L/C Sublimit” means the lesser of (a) $40,000,000 and (b) the Revolving Credit
Commitment.

“LCA Test Date”  has the meaning assigned thereto in Section 1.14(a).

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application requesting such Issuing
Lender to issue a Letter of Credit and a reimbursement agreement, in each case
in the form specified by the applicable Issuing Lender from time to time.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.  Letters of Credit
may be issued in Dollars or an Alternative L/C Currency.

“Leverage Ratio Increase” has the meaning assigned thereto in Section 10.1.

“LIBOR Currency” means each of Dollars, Euro, Sterling, Japanese yen and Swiss
franc, in each case as long as there is a published rate with respect thereto in
the London interbank market.

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Limited Conditionality Acquisition” means any acquisition by the Borrower or
any Subsidiary thereof in the form of acquisitions of all or substantially all
of the business or a line of business (whether by the acquisition of Capital
Stock, assets or any combination thereof) that (a) is not prohibited hereunder,
(b) is financed in whole or in part with a substantially concurrent incurrence
of Incremental Loans, (c) is not conditioned on the availability of, or on
obtaining, third-party financing and (d) is completed within six (6) months of
the LCA Test Date (or such longer period as may be agreed to by the
Administrative Agent and the lenders providing the Incremental Loans in
connection therewith).

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications,  the Security Documents, the Fee Letters and each other
document, instrument, certificate and agreement executed and delivered by the
Credit Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent or any Secured Party in connection with this
Agreement or

22

 



 

otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement).

“Loan Sweep Activation Date” means the date which is twenty (20) Business Days
after the date on which the Borrower shall have delivered to the Administrative
Agent and the Swingline Lender a duly executed Loan Sweep Agreement.

“Loan Sweep Agreement” means, collectively, any document, instrument,
certificate, note or agreement executed and delivered in connection with the
treasury management services arrangement between the Borrower and Wells Fargo
that governs the borrowing and repayment of Cash Management Swingline Loans,
including, without limitation, the Master Agreement for Treasury Management
Services, the Wells Fargo Stagecoach Sweep Service Description, the Acceptance
of Services, the Master Repurchase Agreement, the applicable deposit account
agreement and all other Service Documentation, as such term is defined in the
Master Agreement for Treasury Management Services, each as may be, individually
or collectively, amended, restated, supplemented or otherwise modified from time
to time.

“Loan Sweep Termination Date” means the date which is ten (10) Business Days
after the date on which the Borrower shall have delivered to the Administrative
Agent a termination notice with respect to the Loan Sweep Agreement.

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans (including, without limitation, the Cash Management
Swingline Loans), and “Loan” means any of such Loans.

“London Banking Day”  means any day on which dealings in Dollar or any
Alternative Currency, as applicable, deposits are conducted by and between banks
in the London interbank Eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations, condition (financial or otherwise), assets or liabilities
(whether actual or contingent) of the Borrower and its Subsidiaries, taken as a
whole, (b) the ability of any such Person to perform its obligations under the
Loan Documents to which it is a party, (c) the rights and remedies of the
Administrative Agent or any Lender under any Loan Document or (d) the legality,
validity, binding effect or enforceability against any Credit Party of any Loan
Document to which it is a party.

“Merit China” means Merit Medical Beijing Company Ltd., a company organized
under the laws of the People's Republic of China.

“Merit China Loan” means a loan transaction pursuant to the following:  (a) the
issuance of one or more standby letter(s) of credit for the account of Merit
China in favor of HSBC Bank (Hong Kong) (the “HSBC LC”) in an aggregate face
amount equal to the renminbi equivalent of $15,000,000, which is secured by cash
of Merit China in amount equal to 100% of the face amount of the HSBC LC; (b)
the making of one or more loan(s) by HSBC Bank (Hong Kong) to Merit HK in an
aggregate amount equal to the face amount of the HSBC LC (the “HK Loan”), which
is secured by the HSBC LC; and (c) the making of an intercompany loan by Merit
HK to Merit Ireland with the proceeds of the HK Loan and the subsequent
repayment by Merit Ireland of one or more existing intercompany loan(s) in an
aggregate amount of $15,000,000 to the Borrower.

“Merit HK” means Merit Medical Asia Company Limited., a company organized under
the laws of the Hong Kong Special Administrative Region of the People's Republic
of China.



23

 



 

“Merit Ireland” means Merit Medical Ireland Limited, a company organized under
the laws of Ireland.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Lenders with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time or (b) such lesser amount as may be determined by the
Administrative Agent and the applicable Issuing Lender in their sole discretion.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by a
Governmental Authority as a result of such transaction, (ii) all reasonable and
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Equity Issuance or
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less all reasonable and customary out-of-pocket
legal, underwriting and other fees and expenses incurred in connection
therewith.

“Net Hedging Obligations” means, as of any date, the Hedge Termination Value of
any Hedge Agreement on such date.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 14.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 “Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“Non-LIBOR Currency” means any Alternative Currency other than a LIBOR Currency.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.



24

 



 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lenders or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable Issuing Lender, or the
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency or Alternative L/C Currency, the rate of interest per annum
at which overnight deposits in the applicable Alternative Currency or
Alternative L/C Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning assigned thereto in Section 14.10(d).

“Participant Register” has the meaning assigned thereto in Section 14.10(d).

“Participating Member State” means each state so described in any EMU
Legislation.



25

 



 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of any Credit Party or any
ERISA Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of any Credit Party or any current or former ERISA
Affiliates.

“Permitted Acquisition” means any acquisition by the Borrower or any Subsidiary
thereof in the form of acquisitions of all or substantially all of the business
or a line of business (whether by the acquisition of Capital Stock, assets or
any combination thereof) of any other Person if each such acquisition meets all
of the following requirements (which in the case of a Limited Conditionality
Acquisition shall be subject to Section 1.14):

(a) with respect to any such acquisition:

(i) no less than ten (10) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent, which notice shall include the proposed
closing date of such acquisition;

(ii) such acquisition shall have been approved by the board of directors (or
equivalent governing body) of the Person to be acquired;

(iii) the Person or business to be acquired shall be in a substantially similar
line of business as the Borrower and its Subsidiaries pursuant to Section 11.11;

(iv) if such transaction is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;

(v) the Borrower shall have delivered to the Administrative Agent such documents
reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) pursuant to Section 9.11 to be delivered at
the time required pursuant to Section 9.11; and

(vi) no Event of Default shall have occurred and be continuing both before and
after giving effect to such acquisition and any Indebtedness incurred in
connection therewith;

(b) with respect to any such acquisition with respect to which the Permitted
Acquisition Consideration for such acquisition (or series of related
acquisitions) exceeds $100,000,000, individually:

(i) no later than five (5) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered to the Administrative Agent
and the Lenders an Officer’s Compliance Certificate for the most recent fiscal
quarter end preceding such acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory
thereto, compliance with each covenant contained in Article X  (it being agreed
and acknowledged that, notwithstanding anything to the contrary contained in
this Agreement, (A)  the covenant contained in Section 10.1 (giving effect to
any Leverage Ratio Increase then in effect pursuant to Section 10.1) shall be
calculated on a Pro Forma Basis as of the date of the acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith and
(B) with

26

 



 

respect to the covenant contained in Section 10.2, Consolidated EBITDA shall be
calculated on a Pro Forma Basis as of the date of the acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith,
 but no other component of the ratio set forth in Section 10.2 shall be
calculated on a Pro Forma Basis);

(ii) prior to the proposed closing date of such acquisition, to the extent
requested by the Administrative Agent or any Lender (through the Administrative
Agent),  the Borrower (1) shall have delivered to the Administrative Agent
promptly upon the finalization thereof copies of substantially final Permitted
Acquisition Documents and (2) shall have delivered to, or made available for
inspection by, the Administrative Agent any Permitted Acquisition Diligence
Information delivered to the Borrower; and

(iii) the Borrower shall provide such other documents and other information as
may be reasonably (both in scope of such request and timing of such request)
requested by the Administrative Agent or the Required Lenders (through the
Administrative Agent) in connection with the acquisition, provided such
information is reasonably available to the Borrower. 

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of the
Borrower, net of the applicable acquired company’s cash and Cash Equivalents,
balance (as shown on its most recent financial statements delivered in
connection with the applicable Permitted Acquisition) in connection with any
applicable Permitted Acquisition as set forth in the applicable Permitted
Acquisition Documents executed by the Borrower or any of its Subsidiaries in
order to consummate the applicable Permitted Acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent and which is made available to the Borrower or any
Subsidiary Guarantor in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
acquisition, including, without limitation, all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

“Permitted Equipment Sale-Leaseback Transaction” means any sale-leaseback by and
between any Credit Party, as seller, and any third party reasonably satisfactory
to the Administrative Agent, as buyer, in connection with equipment owned by
such Credit Party; provided that (a) at the time of any such sale-leaseback, no
Default or Event of Default shall exist or would result from such
sale-leaseback, (b) the equipment which is the subject of any such
sale-leaseback shall be sold for no less than the fair market value thereof, (c)
the consideration received in connection with any such sale-leaseback shall be
no less than one hundred percent (100%) in cash, (d) the lease executed in
connection with any such sale-leaseback shall be an operating lease and shall be
subject to customary market terms, and (e) the requirements of Section 4.4(b)
are complied with in connection therewith.



27

 



 

“Permitted Liens” means the Liens permitted pursuant to Section 11.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Pro Forma Basis” means, for purposes of determining the effect of any Specified
Transaction in calculating certain definitions and compliance with any test or
financial covenant under this Agreement for any period, that such Specified
Transaction (and all other Specified Transactions that have been consummated
during the applicable period) and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant: (a) income statement items
(whether positive or negative) attributable to the Property or Person subject to
such Specified Transaction, (i) in the case of a disposition of all or
substantially all of the Capital Stock of a Subsidiary or any division, business
unit, product line or line of business or any classification of any asset,
business unit, division or line of business as a discontinued operation, shall
be excluded and (ii) in the case of a Permitted Acquisition, shall be included,
(b) any retirement of Indebtedness and (c) any Indebtedness incurred or assumed
by the Borrower or any of its Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of  determination; provided, that the
foregoing pro forma adjustments may be applied to any such definition, test or
financial covenant solely to the extent that such adjustments (y) are reasonably
expected to be realized within twelve (12) months of such Specified Transaction
as set forth in reasonable detail on a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent and (z) are calculated on a
basis consistent with GAAP and Regulation S-X of the Exchange Act or as approved
by the Administrative Agent and the Required Lenders.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” has the meaning assigned thereto in Section 8.4.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 14.10(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.



28

 



 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).

“Replacement Rate” has the meaning assigned thereto in Section 5.8(c).

“Required Lenders”  means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders; provided that the Total Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time;  provided further
that if there are at least two (2) but not more than three (3) Non-Defaulting
Lenders at such time, then Required Lenders must include at least two (2) such
Non-Defaulting Lenders.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders; provided further that if there are at least two (2) but not more
than three (3) Non-Defaulting Lenders who are Revolving Credit Lenders at such
time, then Required Revolving Credit Lenders must include at least two (2) such
Non-Defaulting Lenders who are Revolving Credit Lenders.

“Resignation Effective Date” has the meaning assigned thereto in Section
11.6(a).

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent, in such Person’s capacity as such (and not on an
individual basis);  provided that, to the extent requested thereby, the
Administrative Agent shall have received a certificate of such Person certifying
as to the incumbency and genuineness of the signature of each such officer.  Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability  company, partnership
and/or other action on the part of such Person and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Person.

“Restricted Junior Indebtedness Payments” has the meaning assigned thereto in
Section 11.9(b).

“Restricted Payment” has the meaning assigned thereto in Section 11.6.

“Revaluation Date” means:

(a) with respect to any Revolving Credit Loan, each of the following: (i) each
date of a borrowing of a Eurocurrency Rate Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a Eurocurrency Rate Loan
denominated in an Alternative Currency and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and 

(b) with respect to any Letter of Credit, each of the following:  (i) each date
of issuance of a Letter of Credit denominated in an Alternative L/C Currency (or
an amendment of any such Letter of Credit having the effect of increasing the
amount thereof), (ii) each date of any payment by an Issuing Lender

29

 



 

under any Letter of Credit denominated in an Alternative L/C Currency and (iii)
such additional dates as the Administrative Agent or an Issuing Lender shall
determine or the Required Lenders shall require.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal Dollar amount at
any time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on the Register, as such Dollar amount may be modified at
any time or from time to time pursuant to the terms hereof (including, without
limitation, Section 5.13)  and (b) as to all Revolving Credit Lenders, the
aggregate commitment of all Revolving Credit Lenders to make Revolving Credit
Loans, as such Dollar amount may be modified at any time or from time to time
pursuant to the terms hereof (including, without limitation, Section 5.13).  The
aggregate Revolving Credit Commitment of all the Revolving Credit Lenders as of
the Closing Date shall be $600,000,000.  The Revolving Credit Commitment of each
Revolving Credit Lender as of the Closing Date is set forth opposite the name of
such Lender on Schedule 1.1(b).

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment.  If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.  The Revolving Credit
Commitment Percentage of each Revolving Credit Lender on the Closing Date is set
forth opposite the name of such Lender on Schedule 1.1(b).

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) July 31,
2024, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5,  and  (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 12.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any amendments, supplements and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans on any date of determination,  the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans occurring on
such date;  plus (b) with respect to Swingline Loans, (i) on any date of
determination that is prior to the Loan Sweep Activation Date or on or after the
Loan Sweep Termination Date, the Dollar

30

 



 

Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Swingline Loans
occurring on such date and (ii) on any date of determination that is on and
after the Loan Sweep Activation Date and prior to the Loan Sweep Termination
Date, the Swingline Reserve;  plus  (c) with respect to any L/C Obligations on
any date of determination,  the Dollar Equivalent amount of the aggregate
outstanding amount thereof on such date after giving effect to any Extensions of
Credit occurring on such date and any other changes in the aggregate amount of
the L/C Obligations as of such date, including as a result of any reimbursements
of outstanding unpaid drawings under any Letters of Credit or any reductions in
the maximum amount available for drawing under Letters of Credit taking effect
on such date.

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency or an Alternative L/C Currency, same day or
other funds as may be determined by the Administrative Agent or an Issuing
Lender, as applicable, to be customary in the place of disbursement or payment
for the settlement of international banking transactions in the relevant
Alternative Currency or Alternative L/C Currency.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date, Cuba,
Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement;
 provided that the “Secured Obligations” of a Credit Party shall exclude any
Excluded Swap Obligations with respect to such Credit Party. 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 13.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.



31

 



 

“Security Documents” means the collective reference to the Collateral Agreement,
the Guaranty Agreements, and each other agreement or writing pursuant to which
any Credit Party purports to pledge or grant a security interest in any Property
or assets securing the Secured Obligations or any such Person purports to
guaranty the payment and/or performance of the Secured Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency”  means at any time an Alternative Currency or
Alternative L/C Currency, other than the currency of a country that is a member
of the Organization for Economic Cooperation and Development at such time
located in North America or Europe.

“Specified Transactions” means (a) any disposition of all or substantially all
of the assets or Capital Stock of any Subsidiary of the Borrower or any
division, business unit, product line or line of business, (b) any Permitted
Acquisition, (c) any incurrence of Indebtedness, (d) the classification of any
asset, business unit, division or line of business as a discontinued operation,
(e) the Transactions.

“Spot Rate” means, for any currency, the rate determined by the Administrative
Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Administrative Agent does not have as of the date of
determination a spot buying rate for any such currency.

“Sterling” and “£” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Credit Party or any Subsidiary thereof subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.



32

 



 

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than the Borrower and Foreign Subsidiaries
to the extent that and for so long as the guaranty of such Foreign Subsidiary
would have material adverse tax consequences for the Borrower or any other
Credit Party or result in a violation of Applicable Laws) in existence on the
Closing Date or which becomes a party to the Guaranty Agreement pursuant to
Section 9.11.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the lesser of (a) $30,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder, or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower in Dollars pursuant to Section 2.2, and all such swingline loans
collectively as the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2,  and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
   

“Swingline Participation Amount” has the meaning assigned thereto in Section
2.2(b)(iii).

“Swingline Reserve”  means, on any date of determination, the amount of the
Swingline Commitment as of such date.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, tax-related
fines, additions to tax or penalties applicable thereto.

“Term Loan Commitment”  means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the Closing Date (in the case of the Initial Term Loan) or the applicable
borrowing date (in the case of any Incremental Term Loan) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on the Register, as such amount may be increased, reduced or otherwise modified
at any time or from time to time pursuant to the terms hereof and (b) as to all
Term Loan Lenders, the aggregate commitment of all Term Loan Lenders to make
such Term

33

 



 

Loans.  The aggregate Term Loan Commitment with respect to the Initial Term Loan
of all Term Loan Lenders on the Closing Date shall be $150,000,000.  The Term
Loan Commitment of each Term Loan Lender as of the Closing Date is set forth
opposite the name of such Term Loan Lender on Schedule 1.1(b).

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to Section
5.13).

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.  

“Term Loan Maturity Date” means the first to occur of (a) July 31, 2024, and
(b) the date of acceleration of the Term Loans pursuant to Section 12.2(a).

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loan
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loan.  The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(b).

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

“Termination Event” means, except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a  “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430 of the Code or Section 303(k) of ERISA, or (g) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (h) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA.

“Threshold Amount” means $25,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Transaction Costs” means (a) all transaction fees, charges and other amounts
related to the Transactions, any Permitted Acquisition consummated on or after
the Closing Date and any Equity Issuance consummated on or after the Closing
Date (including, without limitation, any financing fees, merger and

34

 



 

acquisition fees, legal fees and expenses, due diligence fees or any other fees
and expenses in connection therewith) and (b) severance costs, restructuring
costs and inventory markup in connection with the Transactions, any Permitted
Acquisition consummated on or after the Closing Date and any Equity Issuance
consummated after the Closing Date, in each case, to the extent such costs,
fees, charges and other amounts have been approved by the Administrative Agent.

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness (other than Indebtedness permitted pursuant to Section 11.1) on the
Closing Date, (b) the initial Extensions of Credit and (c) the payment of the
Transaction Costs incurred in connection with items (a) and  (b) above.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Unrestricted Cash and Cash Equivalents” means, as to the Borrower and its
Domestic Subsidiaries, as of any date of determination, the aggregate amount of
Unrestricted cash and Cash Equivalents held thereby in domestic deposit accounts
or securities accounts maintained with a Lender.  For purposes hereof,
“Unrestricted” means, when referring to cash and Cash Equivalents of the
Borrower and its Domestic Subsidiaries, that such cash and Cash Equivalents (a)
do not appear, or would not be required to appear, as “restricted” on the
financial statements of the Borrower and its Subsidiaries (unless related to the
Loan Documents or the Liens created thereunder), (b) are not subject to a Lien
in favor of any Person (other than Liens permitted under Sections 11.2(a) or
11.2(i))  or (c) are not otherwise unavailable to the Borrower and its Domestic
Subsidiaries.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

“United States” means the United States of America.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Other Definitions and Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”,  “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”,  “hereof” and
“hereunder”, and words of similar import, shall be construed to refer

35

 



 

to this Agreement in its entirety and not to any particular provision hereof,
(g) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.3 Accounting Terms. 

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a),
 except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

Section 1.4 UCC Terms.  Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions.  Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

Section 1.5 Rounding.  Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).

Section 1.6 References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy
Code, the Code, the

36

 



 

Commodity Exchange Act, ERISA, the Exchange Act, the Patriot Act, the UCC, the
Investment Company Act, the Interstate Commerce Act, the Trading with the Enemy
Act of the United States or any of the foreign assets control regulations of the
United States Treasury Department, shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

Section 1.7 Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.8 Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

Section 1.9 Guaranty Obligations/Earn-Outs.  Unless otherwise specified, (a) the
amount of any Guaranty Obligation shall be the lesser of the principal amount of
the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation and (b) the amount of any earn-out
or similar obligation shall be the amount of such obligation as reflected on the
balance sheet of such Person in accordance with GAAP. 

Section 1.10 Covenant Compliance Generally.  For purposes of determining
compliance under Sections 11.1,  11.2,  11.3,  11.5 and 11.6, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating Consolidated Net Income in the most recent annual
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 8.1(b).  Notwithstanding the foregoing, for purposes of determining
compliance with Sections 11.1,  11.2 and 11.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

Section 1.11 Exchange Rates; Currency Equivalents.  

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Extensions of Credit and Revolving Credit Outstandings denominated in
Alternative Currencies and Alternative L/C Currencies.  Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Credit Parties hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent.

(b) Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum, a required maximum or multiple amount, is expressed in Dollars, but
such Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency or an

37

 



 

Alternative L/C Currency, as applicable, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency or Alternative L/C Currency, as applicable,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable Issuing Lender, as applicable.

Section 1.12 Change of Currency.

(a) The obligation of the Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation).  If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency

Section 1.13 Additional Alternative Currencies or Alternative L/C Currencies.

(a) The Borrower may from time to time request that (i) Eurocurrency Rate Loans
be made in a currency other than those specifically listed in the definition of
“Alternative Currency” and/or (ii) Letters of Credit be issued in a currency
other than those specifically listed in the definition of “Alternative L/C
Currency”; provided that such requested currency (i) is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (ii) is dealt with in the London interbank deposit market and
(iii) is not subject to any requirement by any central bank or other
governmental authorization in the country of issue of such currency to give
authorization for the use of such currency by any Lender for making Loans unless
such authorization has been obtained and remains in full force and effect.  In
the case of any such request with respect to the making of Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and the Revolving Credit Lenders and, in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent, the Revolving Credit Lenders and the
applicable Issuing Lender or Issuing Lenders.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., (i) with respect to a request for an additional Alternative
Currency, 20 Business Days prior to the date of the desired Extension of Credit
(or such other time or date as may be agreed by the Administrative Agent, in its
sole discretion) or (ii) with respect to a request for an additional Alternative
L/C Currency, 10 Business Days prior to the date of the desired Letter of Credit
(or such other time or date as may be agreed by the Administrative Agent and the
applicable Issuing Lender, in their sole discretion).  In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each

38

 



 

Revolving Credit Lender thereof and, in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify the Issuing
Lender thereof.  Each Revolving Credit Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans in such requested currency.  The applicable Issuing Lender (in the case of
a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., five Business Days after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit in such requested currency.

(c) Any failure by a Revolving Credit Lender or the applicable Issuing Lender,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Revolving
Credit Lender or the applicable Issuing Lender, as the case may be, to permit
Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and all the Revolving Credit
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any borrowings of Eurocurrency Rate Loans and, if the Administrative
Agent, all of the Revolving Credit Lenders and the applicable Issuing Lender
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative L/C Currency hereunder
for purposes of any Letter of Credit issued by such Issuing Lender.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.13, the Administrative Agent shall
promptly so notify the Borrower.

Section 1.14 Limited Conditionality Acquisitions.  In the event that the
Borrower notifies the Administrative Agent in writing that any proposed
acquisition by the Borrower or any Subsidiary thereof in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
is a Limited Conditionality Acquisition and that the Borrower wishes to test the
conditions to such acquisition and the availability of the Incremental Loans
that is to be used to finance such acquisition in accordance with this Section,
then, so long as agreed to by the Administrative Agent and the lenders providing
such Indebtedness, the following provisions shall apply:

(a) any condition to such acquisition or such Indebtedness that requires that no
Default or Event of Default shall have occurred and be continuing at the time of
such acquisition or the incurrence of such Indebtedness, shall be satisfied if
(i) no Default or Event of Default shall have occurred and be continuing at the
time of the execution of the definitive purchase agreement, merger agreement or
other acquisition agreement governing such acquisition (the “LCA Test Date”) and
(ii) no Event of Default under any of Sections 12.1(a),  12.1(b),  12.1(f),
 12.1(h) or 12.1(i) shall have occurred and be continuing both before and after
giving effect to such acquisition and any Indebtedness incurred in connection
therewith (including such additional Indebtedness);

(b) any condition to such acquisition or such Indebtedness that the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct at the time of such acquisition or the incurrence of
such Indebtedness shall be subject to customary “SunGard” or other customary
applicable “certain funds” conditionality provisions (including, without
limitation, a condition that the representations and warranties under the
relevant agreements relating to such Limited Conditionality Acquisition as are
material to the lenders providing such Indebtedness shall be true and correct,
but only to the extent that the Borrower or its applicable Subsidiary has the
right to terminate its obligations under such agreement as a result of a breach
of such representations and warranties or the failure

39

 



 

of those representations and warranties to be true and correct), so long as all
representations and warranties in this Agreement and the other Loan Documents
are true and correct as of the LCA Test Date;

(c) any financial ratio test or condition, may upon the written election of the
Borrower delivered to the Administrative Agent prior to the execution of the
definitive agreement for such acquisition, be tested either (i) upon the
execution of the definitive agreement with respect to such Limited
Conditionality Acquisition or (ii) upon the consummation of the Limited
Conditionality Acquisition and related incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Conditionality Acquisition and
related incurrence of Indebtedness, on a Pro Forma Basis; provided that the
failure to deliver a notice under this Section 1.14(c) prior to the date of
execution of the definitive agreement for such Limited Conditionality
Acquisition shall be deemed an election to test the applicable financial ratio
under subcluase (ii) of this Section 1.14(c); and

(d) if the Borrower has made an election with respect to any Limited
Conditionality Acquisition to test a financial ratio test or condition at the
time specified in subs-clause (c)(i) of this Section, then in connection with
any subsequent calculation of any ratio or basket on or following the relevant
date of execution of the definitive agreement with respect to such Limited
Conditionality Acquisition and prior to the earlier of (i) the date on which
such Limited Conditionality Acquisition is consummated or (ii) the date that the
definitive agreement for such Limited Conditionality Acquisition is terminated
or expires without consummation of such Limited Conditionality Acquisition, any
such ratio or basket shall be required to be satisfied (x) on a Pro Forma Basis
assuming such Limited Conditionality Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated and (y) assuming such Limited Conditionality Acquisition
and other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have not been consummated.

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Conditionality Acquisitions such that each of the possible
scenarios is separately tested.  Notwithstanding anything to the contrary
herein, in no event shall there be more than two Limited Conditionality
Acquisitions at any time outstanding.

Section 1.15 Rates.  The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate”.

Section 1.16 Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Capital
Stock at such time.

Article II

REVOLVING CREDIT FACILITY

Section 2.1 Revolving Credit Loans.  Subject to the terms and conditions of this
Agreement and the other Loan Documents,  and in reliance upon the
representations and warranties set forth herein, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the Borrower in Dollars or
one or more Alternative Currencies from time to time from the Closing Date to,
but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3;  

40

 



 

provided, that (a) the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment, (b) the Revolving Credit Exposure of any Revolving
Credit Lender shall not at any time exceed such Revolving Credit Lender’s
Revolving Credit Commitment and (c) the aggregate principal amount of all
outstanding Revolving Credit Loans denominated in Alternative Currencies and
Letters of Credit denominated in Alternative L/C Currencies shall not exceed the
Alternative Currency Sublimit.  Each Revolving Credit Loan by a Revolving Credit
Lender shall be in a principal amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion.  Subject to the terms and
conditions hereof, the Borrower may borrow, repay and reborrow Revolving Credit
Loans hereunder from the Closing Date through and including the Revolving Credit
Maturity Date.

Section 2.2 Swingline Loans.    

(a) Availability. 

(i) Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth
herein, prior to the Loan Sweep Activation Date or on or after the Loan Sweep
Termination Date, the Swingline Lender agrees to make Swingline Loans in Dollars
to the Borrower from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date; provided, that (A) after giving
effect to any amount requested, the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment and (B) the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested),
shall not exceed the lesser of (1) the Revolving Credit Commitment less the sum
of all outstanding Revolving Credit Loans and the L/C Obligations and (2) the
Swingline Commitment.

(ii) Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth
herein, on and after the Loan Sweep Activation Date and prior to the Loan Sweep
Termination Date, the Swingline Lender agrees to make Swingline Loans in Dollars
to the Borrower from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date pursuant to, and in accordance
with, the Loan Sweep Agreement; provided, that (A) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (B) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the lesser of (1) the Revolving Credit Commitment less the sum of all
outstanding Revolving Credit Loans and the L/C Obligations and (2) the Swingline
Commitment.

(b) Refunding.

(i) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender.  Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such notice.  The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the

41

 



 

Swingline Lender to the repayment of the Swingline Loans.  No Revolving Credit
Lender’s obligation to fund its respective Revolving Credit Commitment
Percentage of a Swingline Loan shall be affected by any other Revolving Credit
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Revolving Credit Lender’s Revolving Credit
Commitment Percentage be increased as a result of any such failure of any other
Revolving Credit Lender to fund its Revolving Credit Commitment Percentage of a
Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand, and in any event
on the Revolving Credit Maturity Date, in immediately available funds the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded.  In addition, the Borrower hereby
irrevocably authorizes the Administrative Agent to charge any account maintained
by the Borrower with the Swingline Lender (up to the amount available therein)
in order to immediately pay the Swingline Lender the amount of such Swingline
Loans to the extent amounts received from the Revolving Credit Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded.  If any portion of any such amount paid to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Credit Lenders in accordance
with their respective Revolving Credit Commitment Percentages.

(iii) If for any reason any Swingline Loan cannot be refinanced with a Revolving
Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit Lender shall,
on the date such Revolving Credit Loan was to have been made pursuant to the
notice referred to in Section 2.2(b)(i), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding.  Each Revolving
Credit Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount.  Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

(iv) Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section 2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or

42

 



 

(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(v) If any Revolving Credit Lender fails to make available to the Administrative
Agent, for the account of the Swingline Lender, any amount required to be paid
by such Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.2(b) by the time specified in Section 2.2(b)(i) or 2.2(b)(iii), as
applicable, the Swingline Lender shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Federal  Funds
Rate, plus any administrative, processing or similar fees customarily charged by
the Swingline Lender in connection with the foregoing.  If such Revolving Credit
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Credit Lender’s Revolving Credit Loan or
Swingline Participation Amount, as the case may be.  A certificate of the
Swingline Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (v)
shall be conclusive absent manifest error.

(c) Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

Section 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.    

(a) Requests for Borrowing.  The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan (other than Cash Management
Swingline Loans), (ii) at least three (3) Business Days before each Eurocurrency
Rate Loan denominated in Dollars and (iii) at least four (4) Business Days (or
five (5) Business Days in the case of a Special Notice Currency) before each
Eurocurrency Rate Loan denominated in an Alternative Currency, of its intention
to borrow, specifying (A) the date of such borrowing, which shall be a Business
Day, (B) the amount of such borrowing, which shall be, (x) with respect to Base
Rate Loans (other than Swingline Loans) in an aggregate principal amount of
$2,500,000 or a whole multiple of $1,000,000 in excess thereof, (y) with respect
to Eurocurrency Rate Loans in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and (z) with respect to Swingline
Loans (other than Cash Management Swingline Loans) in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan denominated in Dollars is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether such
Revolving Credit Loan is to be a Eurocurrency Rate Loan or Base Rate Loan,
(E) in the case of a Eurocurrency Rate Loan, the duration of the Interest Period
applicable thereto and (F) in the case of a Eurocurrency Rate Loan, whether such
Loan is to be denominated in Dollars or an Alternative Currency.    A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day.  The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.    

(b) Disbursement of Revolving Credit and Swingline Loans.  Not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent, in the case of any Loan
denominated in an Alternative Currency, in each case on the proposed borrowing
date, (i) each Revolving Credit Lender will make available to the Administrative
Agent, for the account of the Borrower, in Same Day Funds at the Administrative
Agent’s Office for the applicable currency, such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the Revolving Credit Loans to be made
on such borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, in Same Day Funds at the

43

 



 

Administrative Agent’s Office, the Swingline Loans (other than Cash Management
Swingline Loans) to be made on such borrowing date.  The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section 2.3 in Same Day Funds by crediting
or wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time.  Subject to Section 5.7 hereof, the Administrative Agent
shall not be obligated to disburse the portion of the proceeds of any Revolving
Credit Loan requested pursuant to this Section 2.3 to the extent that any
Revolving Credit Lender has not made available to the Administrative Agent its
Revolving Credit Commitment Percentage of such Loan.  Revolving Credit Loans to
be made for the purpose of refunding Swingline Loans shall be made by the
Revolving Credit Lenders as provided in Section 2.2(b).

(c) Cash Management Swingline Loans.  Notwithstanding anything to the contrary
contained in this Section 2.3, all borrowing requests and all disbursements in
connection with Cash Management Swingline Loans shall be made pursuant to, and
in accordance with, the Loan Sweep Agreement.

Section 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.  
 

(a) Repayment on Termination Date.  The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments. 

(i) If at any time the Revolving Credit Outstandings exceed the Revolving Credit
Commitment, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Credit Lenders, Extensions of Credit in an amount equal to such
excess with each such repayment applied first, to the principal amount of
outstanding Swingline Loans until paid in full,  second to the principal amount
of outstanding Revolving Credit Loans until paid in full and third, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Revolving Credit Lenders, in an amount equal to the aggregate L/C
Obligations then outstanding (such Cash Collateral to be applied in accordance
with Section 12.2(b)).

(ii) If at any time the Revolving Credit Outstandings denominated in Alternative
Currencies exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Revolving Credit Lenders, Revolving Credit Loans denominated in Alterative
Currencies in an aggregate amount thereof sufficient to reduce such outstanding
amount as of such date of payment to an amount not to exceed 100% of the
Alternative Currency Sublimit then in effect.

(iii) If at any time the outstanding Swingline Loans exceed the lesser of
(A) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and the L/C Obligations and (B) the Swingline Commitment, the
Borrower agrees to repay immediately upon notice from the Administrative Agent,
by payment to the Administrative Agent for the account of the Revolving Credit
Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied to the principal amount of outstanding Swingline Loans.



44

 



 

(c) Optional Prepayments.  The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty (except as provided in subsection (d)), with irrevocable
prior written notice to the Administrative Agent substantially in the form
attached as Exhibit D (a “Notice of Prepayment”) given not later than 11:00 a.m.
(i) on the same Business Day as each Base Rate Loan and each Swingline Loan
(other than a Cash Management Swingline Loan), (ii) at least three (3) Business
Days before each Eurocurrency Rate Loan denominated in Dollars and (iii) at
least four (4) Business Days (or five (5) Business Days, in the case of
prepayment of Loans denominated in Special Notice Currencies) before each
Eurocurrency Rate Loan denominated in an Alternative Currency, specifying the
date and amount of prepayment and whether the prepayment is of Eurocurrency Rate
Loans, Base Rate Loans, Swingline Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each; provided that the Borrower
may at any time and from time to time prepay Cash Management Swingline Loans
pursuant to, and in accordance with, the Loan Sweep Agreement.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender.  If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice.  Partial
prepayments shall be in an aggregate amount of (w) $2,500,000 or a whole
multiple of $1,000,000 in excess thereof with respect to Base Rate Loans (other
than Swingline Loans), (x) $5,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to Eurocurrency Rate Loans denominated in Dollars,
(y) $2,500,000 or a whole multiple of $1,000,000 in excess thereof with respect
to Eurocurrency Rate Loans denominated in Alternative Currencies and (z)
$500,000 or a whole multiple of $100,000 in excess thereof with respect to
Swingline Loans.  A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day.  Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9
hereof.  Notwithstanding the foregoing, any Notice of a Prepayment delivered in
connection with any refinancing of all of the Credit Facility with the proceeds
of such refinancing or of any incurrence of Indebtedness, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence and may be revoked by the Borrower in the event such refinancing is
not consummated (provided that the failure of such contingency shall not relieve
the Borrower from its obligations in respect thereof under Section 5.9).

(d) Prepayment of Revolving Credit Loans in connection with Mandatory
Prepayments.  In the event proceeds remain after the prepayments of Term Loan
Facility pursuant to Section 4.4(b), the amount of such excess proceeds shall be
used on the date of the required prepayment under Section 4.4(b) to prepay the
outstanding principal amount of the Revolving Extensions of Credit, without a
corresponding reduction of the Revolving Credit Commitment, with remaining
proceeds, if any, refunded to the Borrower. Each prepayment of the Revolving
Extensions of Credit pursuant to this subsection (d) shall be applied (1) first,
to the principal amount of outstanding Swingline Loans until paid in full, (2)
second to the principal amount of outstanding Revolving Credit Loans until paid
in full and (3) third, with respect to any Letters of Credit then outstanding, a
payment of Cash Collateral into a Cash Collateral account opened by the
Administrative Agent, for the benefit of the Revolving Credit Lenders, in an
amount equal to the aggregate L/C Obligations then outstanding (such Cash
Collateral to be applied in accordance with Section 12.2(b)).

(e) Limitation on Prepayment of Eurocurrency Rate Loans.  The Borrower may not
prepay any Eurocurrency Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.

(f) Hedge Agreements.  No repayment or prepayment of the Extensions of Credit
pursuant to this Section 2.4 shall affect any of the Borrower’s obligations
under any Hedge Agreement entered into with respect to the Extensions of Credit.

Section 2.5 Permanent Reduction of the Revolving Credit Commitment.    



45

 



 

(a) Voluntary Reduction.  The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $500,000 or any whole multiple of $500,000 in excess thereof.  Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage.  All Commitment Fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.  Notwithstanding the foregoing, any notice
to reduce the Revolving Credit Commitment delivered in connection with any
refinancing of all of the Credit Facility with the proceeds of such refinancing
or of any incurrence of Indebtedness or the occurrence of some other
identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence or occurrence
of such identifiable event or condition and may be revoked by the Borrower in
the event such contingency is not met (provided that the failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9).

(b) Corresponding Payment.  Each permanent reduction permitted pursuant to this
Section 2.5 shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to the amount of such
excess.  Such Cash Collateral shall be applied in accordance with
Section 12.2(b).  Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment, the Swingline Commitment, the
Alternative Currency Sublimit and the Revolving Credit Facility.  If the
reduction of the Revolving Credit Commitment requires the repayment of any
Eurocurrency Rate Loan, such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.

(c) Cash Management Swingline Loans.  Notwithstanding anything in this
Section 2.5 to the contrary, on and after the Loan Sweep Activation Date, the
Borrower shall not be permitted to reduce the Revolving Credit Commitments to an
amount that is less than the Swingline Commitment (unless the Swingline
Commitment is reduced to an amount that is equal to or less than the aggregate
amount of the Revolving Credit Commitments).

Section 2.6 Termination of Revolving Credit Facility.  The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

Article III

LETTER OF CREDIT FACILITY

Section 3.1 L/C Commitment.

(a) Availability.  Subject to the terms and conditions of this Agreement,  each
Issuing Lender, in reliance on the agreements of the Revolving Credit Lenders
set forth in Section 3.4(a), agrees to issue standby Letters of Credit in
Dollars or one or more Alternative L/C Currencies for the account of the
Borrower or, subject to Section 3.8, any Subsidiary thereof.  Letters of Credit
may be issued on any Business Day from the Closing Date through but not
including the thirtieth (30th) Business Day prior to the Revolving Credit
Maturity Date in such form as may be approved from time to time by the
applicable Issuing Lender;

46

 



 

provided, that no Issuing Lender shall issue any Letter of Credit if, after
giving effect to such issuance, (a) the L/C Obligations would exceed the L/C
Sublimit,  (b) the Revolving Credit Outstandings would exceed the Revolving
Credit Commitment or (c) the aggregate principal amount of all outstanding
Revolving Credit Loans denominated in Alternative Currencies and Letters of
Credit denominated in Alternative L/C Currencies would exceed the Alternative
Currency Sublimit.

(b) Terms of Letters of Credit.  Each Letter of Credit shall (i) be denominated
in Dollars or in one or more Alternative Currencies in a minimum amount of
$100,000 (or such lesser amount as agreed to by the applicable Issuing Lender
and the Administrative Agent), (ii) be a standby letter of credit issued to
support obligations of the Borrower or any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iii) expire on a date
no more than twelve (12) months after the date of issuance or last renewal of
such Letter of Credit, which date shall be no later than the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date and (iv) be subject to
ISP98 as set forth in the Letter of Credit Application or as determined by the
applicable Issuing Lender and, to the extent not inconsistent therewith, the
laws of the State of New York.  No Issuing Lender shall at any time be obligated
to issue any Letter of Credit hereunder if (A) any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect as of the
Closing Date and that such Issuing Lender in good faith deems material to it,
(B) the conditions set forth in Section 6.2 are not satisfied, (C) the issuance
of such Letter of Credit would violate one or more policies of such Issuing
Lender applicable to letters of credit generally or (D) the beneficiary of such
Letter of Credit is a Sanctioned Person.  References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.  As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder.

(c) Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

Section 3.2 Procedure for Issuance of Letters of Credit.  The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may request.  Upon receipt of any
Letter of Credit Application, the applicable Issuing Lender shall process such
Letter of Credit Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days (or earlier than (i) four (4) Business Days in the case of any Letter of
Credit denominated in an Alternative Currency (other than a Special Notice
Currency) or (ii) five (5) Business Days in the case of any Letter of Credit
denominated in a Special Notice Currency,) after its receipt of the Letter of
Credit Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed by such
Issuing Lender and the Borrower.  The applicable Issuing Lender shall promptly
furnish to the Borrower and the Administrative

47

 



 

Agent a copy of such Letter of Credit and the Administrative Agent shall
promptly notify each Revolving Credit Lender of the issuance and upon request by
any Revolving Credit Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

Section 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions.  Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such standby Letters of Credit times
the Applicable Margin with respect to Revolving Credit Loans that are
Eurocurrency Rate Loans (determined, in each case, on a per annum basis).  Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter, on the Revolving Credit Maturity Date and thereafter on
demand of the Administrative Agent.  The Administrative Agent shall, promptly
following its receipt thereof, distribute to the applicable Issuing Lender and
the L/C Participants all commissions received pursuant to this Section 3.3 in
accordance with their respective Revolving Credit Commitment Percentages.

(b) Issuance Fee.  In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account, an issuance
fee with respect to each Letter of Credit issued by such Issuing Lender as set
forth in the applicable Fee Letter executed by such Issuing Lender.  Such
issuance fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the Issuing Lender.    For the avoidance of doubt, such
issuance fee shall be applicable to and paid upon each of the Existing Letters
of Credit.

(c) Other Fees, Costs, Charges and Expenses.  In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse each Issuing Lender in
Dollars for such normal and customary fees, costs, charges and expenses as are
incurred or charged by such Issuing Lender in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit issued by such Issuing
Lender.

(d) Payment in Dollars.  The commissions, fees, charges, costs and expenses
payable pursuant to this Section 3.3 shall be payable in Dollars (based on the
Dollar amount of such fees), notwithstanding the applicable currency in which
the applicable Letter of Credit is denominated.

Section 3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by such Issuing Lender hereunder and
the amount of each draft paid by such Issuing Lender thereunder.  Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
through a Revolving Credit Loan or otherwise in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender upon
demand at such Issuing Lender’s address for notices specified herein

48

 



 

an amount equal to such L/C Participant’s Revolving Credit Commitment Percentage
of the amount of such draft, or any part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date.  If any such amount is paid to such
Issuing Lender after the date such payment is due, such L/C Participant shall
pay to such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Overnight Rate as determined by
the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360.  A
certificate of such Issuing Lender with respect to any amounts owing under this
Section 3.4 shall be conclusive in the absence of manifest error.  With respect
to payment to such Issuing Lender of the unreimbursed amounts described in this
Section 3.4, if the L/C Participants receive notice that any such payment is due
(A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section 3.4,  such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

(d) Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the Borrower may have
against any Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article VI, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.

Section 3.5 Reimbursement Obligation of the Borrower. 

(a) Reimbursement Obligation of the Borrower. 

(i) In the event of any drawing under any Letter of Credit, the Borrower agrees
to reimburse (either with the proceeds of a Revolving Credit Loan as provided
for in this Section 3.5 or with funds from other sources), in Same Day Funds,
the applicable Issuing Lender on each date on which such Issuing Lender notifies
the Borrower of the date and amount of a draft paid under any Letter of Credit
for the amount of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment.



49

 



 

(ii) In the case of a Letter of Credit denominated in an Alternative Currency,
the Borrower shall reimburse the applicable Issuing Lender in such Alternative
Currency, unless (A) such Issuing Lender (at its option) shall have specified in
such notice that it will require reimbursement in Dollars or (B) in the absence
of any such requirement for reimbursement in Dollars, the Borrower shall have
notified such Issuing Lender promptly following receipt of the notice of drawing
that the Borrower will reimburse such Issuing Lender in Dollars.  In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, such Issuing Lender shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  Not later than 11:00 a.m. on the date of
any payment by such Issuing Lender under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by such Issuing
Lender under a Letter of Credit to be reimbursed in an Alternative Currency, the
Borrower shall reimburse such Issuing Lender through the Administrative Agent in
an amount equal to the amount of such drawing and in the applicable currency. 

(b) Reimbursement by the Revolving Credit Lenders.  Unless the Borrower shall
immediately notify the applicable Issuing Lender that the Borrower intends to
reimburse such Issuing Lender for such drawing from other sources or funds, the
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan funded in Dollars as a Base Rate Loan on the applicable
repayment date in the Dollar Equivalent of (i) such draft so paid and (ii) any
amounts referred to in Section 3.3(c) incurred by such Issuing Lender in
connection with such payment (including, without limitation, any and all costs,
fees and other expenses incurred by such Issuing Lender in effecting the payment
of any Letter of Credit denominated in an Alternative L/C Currency), and the
Revolving Credit Lenders shall make a Revolving Credit Loan funded in Dollars as
a Base Rate Loan in such amount, the proceeds of which shall be applied to
reimburse such Issuing Lender for the amount of the related drawing and costs
and expenses.  Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section
3.5 to reimburse such Issuing Lender for any draft paid under a Letter of Credit
issued by it is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a) or Article VI.  If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse such Issuing Lender as provided above, or if the amount
of such drawing is not fully refunded through a Base Rate Loan as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.

Section 3.6 Obligations Absolute.  The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Borrower may have or
have had against the applicable Issuing Lender or any beneficiary of a Letter of
Credit or any other Person.  The Borrower also agrees that the applicable
Issuing Lender and the L/C Participants shall not be responsible for, and the
Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee.  No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of

50

 



 

competent jurisdiction by final nonappealable judgment.  The Borrower agrees
that any action taken or omitted by any Issuing Lender under or in connection
with any Letter of Credit issued by it or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct shall be binding
on the Borrower and shall not result in any liability of such Issuing Lender or
any L/C Participant to the Borrower.  The responsibility of any Issuing Lender
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment substantially conforms to the requirements under such Letter of
Credit.

Section 3.7 Effect of Letter of Credit Application.  To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

Section 3.8 Resignation of Issuing Lenders. 

(a) Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Borrower and
the Administrative Agent (or such shorter period of time as may be acceptable to
the Borrower and the Administrative Agent).

(b) Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including,
without limitation, the right to require the Revolving Credit Lenders to take
such actions as are required under Section 3.4).  Without limiting the
foregoing, upon the resignation of a Lender as an Issuing Lender hereunder, the
Borrower may arrange for one or more of the other Issuing Lenders to issue
Letters of Credit hereunder in substitution for the Letters of Credit, if any,
issued by such resigned Issuing Lender and outstanding at the time of such
resignation, or make other arrangements satisfactory to the resigned Issuing
Lender to effectively cause another Issuing Lender to assume the obligations of
the resigned Issuing Lender with respect to any such Letters of Credit.

Section 3.9 Reporting of Letter of Credit Information and L/C Commitment.  At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding
hereunder.  In addition, each Issuing Lender shall provide notice to the
Administrative Agent of its L/C Commitment, or any change thereto, promptly upon
it becoming an Issuing Lender or making any change to its L/C Commitment.  No
failure on the part of any Issuing Lender to provide such information pursuant
to this Section 3.9 shall limit the obligations of the Borrower or any Revolving
Credit Lender hereunder with respect to its reimbursement and participation
obligations hereunder.

Section 3.10 Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit.  The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures

51

 



 

to the benefit of the Borrower and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

Article IV

TERM LOAN FACILITY

Section 4.1 Initial Term Loan.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Borrower
in Dollars on the Closing Date in a principal amount equal to such Lender’s Term
Loan Commitment as of the Closing Date.  Notwithstanding the foregoing, if the
total Term Loan Commitment as of the Closing Date is not drawn on the Closing
Date, the undrawn amount shall automatically be cancelled.

Section 4.2 Procedure for Advance of Term Loans. 

(a) Initial Term Loan.  The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing prior to 11:00 a.m. on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Borrower may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Term Loan as a Eurocurrency Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement).  Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof.  Not later than 1:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Initial Term Loan to be made by such Term Loan Lender on the
Closing Date.  The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Initial Term Loan in immediately available
funds by wire transfer to such Person or Persons as may be designated by the
Borrower in writing.

(b) Incremental Term Loans.  Any Incremental Term Loan shall be borrowed
pursuant to and in accordance with Section 5.13.

Section 4.3 Repayment of Term Loans. 

(a) Initial Term Loan.  The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
on the last Business Day of each of March,  June,  September and December
commencing December 31, 2019 as set forth below, except as the amounts of
individual installments may be adjusted pursuant to Section 4.4 hereof:

FISCAL YEAR

PAYMENT DATE

PRINCIPAL INSTALLMENT
($)

2019

December 31, 2019

1,875,000

2020

March 31, 2020

1,875,000

June 30, 2020

1,875,000

September 30, 2020

1,875,000

December 31, 2020

1,875,000

2021

March 31, 2021

1,875,000

52

 



 

 

June 30, 2021

1,875,000

September 30, 2021

1,875,000

December 31, 2021

1,875,000

2022

March 31, 2022

1,875,000

June 30, 2022

1,875,000

September 30, 2022

1,875,000

December 31, 2022

2,812,500

2023

March 31, 2023

2,812,500

June 30, 2023

2,812,500

September 30, 2023

2,812,500

December 31, 2023

2,812,500

2024

March 31, 2024

2,812,500

June 30, 2024

2,812,500

Term Loan Maturity Date

Remaining Initial Term Loan

 

 

 

If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.

(b) Incremental Term Loans.  The Borrower shall repay the aggregate principal
amount of each Incremental Term Loan (if any) as determined pursuant to, and in
accordance with, Section 5.13.

Section 4.4 Prepayments of Term Loans.

(a) Optional Prepayments.  The Borrower shall have the right at any time and
from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 11:00 a.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each Eurocurrency
Rate Loan, specifying the date and amount of repayment, whether the repayment is
of Eurocurrency Rate Loans or Base Rate Loans or a combination thereof, and if a
combination thereof, the amount allocable to each and whether the repayment is
of the Initial Term Loan, an Incremental Term Loan or a combination thereof, and
if a combination thereof, the amount allocable to each.  Each optional
prepayment of the Term Loan hereunder shall be in an aggregate principal amount
of at least $2,500,000 or any whole multiple of $1,000,000 in excess thereof and
shall be applied, on a pro rata basis, to the outstanding principal installments
of the Initial Term Loan and, if applicable, any Incremental Term Loans, as
directed by the Borrower.  Each repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.  A Notice of Prepayment
received after 11:00 a.m. shall be deemed received on the next Business
Day.  The Administrative Agent shall promptly notify the applicable Term Loan
Lenders of each Notice of Prepayment.  Notwithstanding the foregoing, any Notice
of Prepayment delivered in connection with any refinancing of all of the Credit
Facility with the proceeds of such refinancing or of any other incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such other identifiable event or
condition and may be revoked by the Borrower in the event such contingency is
not met; provided that the delay or failure of such contingency shall not
relieve the Borrower from its obligations in respect thereof under Section 5.9.

(b) Mandatory Prepayments.



53

 



 

(i) Debt Issuances.  The Borrower shall make mandatory principal prepayments of
the Extensions of Credit in the manner set forth in clause (iv) below in an
amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Debt Issuance not otherwise permitted pursuant to Section 11.1.  Such
prepayment shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such Debt Issuance.

(ii) Asset Dispositions.  The Borrower shall make mandatory principal
prepayments of the Extensions of Credit in the manner set forth in clause (iv)
below in amounts equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Asset Disposition (other than any Asset Disposition permitted
pursuant to, and in accordance with, clauses (a) through (i) and clause (k) of
Section 11.5).  Such prepayments shall be made within three (3) Business Days
after the date of receipt of the Net Cash Proceeds of any such Asset Disposition
by such Credit Party or any of its Subsidiaries; provided that, other than with
respect to the Net Cash Proceeds of any Permitted Equipment Sale-Leaseback
Transaction, so long as no Event of Default has occurred and is continuing, no
prepayment shall be required under this Section 4.4(b)(ii) to the extent that
such Net Cash Proceeds are committed to be reinvested pursuant to a legally
binding agreement in assets used or useful in the business of the Borrower and
its Subsidiaries within twelve  (12) months after receipt of such Net Cash
Proceeds and are thereafter actually reinvested in assets used or useful in the
business of the Borrower and its Subsidiaries within eighteen (18) months after
receipt of such Net Cash Proceeds by such Credit Party or such Subsidiary;
provided further that any portion of such Net Cash Proceeds not committed to be
reinvested pursuant to a legally binding agreement within such twelve (12) month
period or actually reinvested within such eighteen (18) month period shall be
prepaid in accordance with this Section 4.4(b)(ii) on or before the last day of
such applicable period.

(iii) Insurance and Condemnation Events.  The Borrower shall make mandatory
principal prepayments of the Extensions of Credit in the manner set forth in
clause (iv) below in an amount equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Insurance and Condemnation Event.  Such
prepayments shall be made within three (3) Business Days after the date of
receipt of Net Cash Proceeds of any such Insurance and Condemnation Event by
such Credit Party or such Subsidiary; provided that, so long as no Event of
Default has occurred and is continuing, no prepayment shall be required under
this Section 4.4(b)(iii) to the extent that such Net Cash Proceeds are committed
to be reinvested pursuant to a legally binding agreement in assets used or
useful in the business of the Borrower and its Subsidiaries within twelve  (12)
months after receipt of such Net Cash Proceeds and are thereafter actually
reinvested in assets used or useful in the business of the Borrower within
eighteen  (18) months after receipt of such Net Cash Proceeds by such Credit
Party or such Subsidiary; provided further that any portion of the Net Cash
Proceeds not committed to be reinvested pursuant to a legally binding agreement
within such twelve  (12) month period or actually reinvested within such
eighteen (18)  month period shall be prepaid in accordance with this Section
4.4(b)(iii) on or before the last day of such applicable period.

(iv) Notice; Manner of Payment.  Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) through (iii) above, the Borrower shall
promptly deliver a Notice of Prepayment to the Administrative Agent, and upon
receipt of such notice, the Administrative Agent shall promptly so notify the
Lenders.  Each prepayment of the Extensions of Credit under this Section 4.4(b)
shall be applied as follows: (1) first, ratably between the Initial Term Loans
and (unless otherwise agreed by the applicable Incremental Lenders) any
Incremental Term Loans to reduce in inverse order of maturity the remaining
scheduled principal installments of the Initial Term Loans and (unless otherwise
agreed by the applicable Incremental Lenders) any Incremental Term Loans and
(2) second, to the extent of any excess, to repay the Revolving

54

 



 

Extensions of Credit pursuant to Section 2.4(d), without a corresponding
reduction in the Revolving Credit Commitment.

(v) Prepayment of Eurocurrency Rate Loans.  Each prepayment shall be accompanied
by any amount required to be paid pursuant to Section 5.9;  provided that, so
long as no Default or Event of Default shall have occurred and be continuing, if
any prepayment of Eurocurrency Rate Loans is required to be made under this
Section 4.4(b) prior to the last day of the Interest Period therefor, in lieu of
making any payment pursuant to this Section 4.4(b) in respect of any such
Eurocurrency Rate Loan prior to the last day of the Interest Period therefor,
the Borrower may, in its sole discretion, deposit an amount sufficient to make
any such prepayment otherwise required to be made thereunder together with
accrued interest to the last day of such Interest Period into an account held
at, and subject to the sole control of, the Administrative Agent until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Credit Party) to apply such amount to the prepayment of such Term
Loans in accordance with this Section 4.4(b).  Upon the occurrence and during
the continuance of any Default or Event of Default, the Administrative Agent
shall also be authorized (without any further action by or notice to or from the
Borrower or any other Credit Party) to apply such amount to the prepayment of
the outstanding Term Loans in accordance with the relevant provisions of this
Section 4.4(b).

(vi) No Reborrowings.  Amounts prepaid under the Term Loans pursuant to this
Section 4.4 may not be reborrowed.

Article V

GENERAL LOAN PROVISIONS

Section 5.1 Interest.

(a) Interest Rate Options.  Subject to the provisions of this Section 5.1, at
the election of the Borrower, (i) Revolving Credit Loans denominated in Dollars
and Term Loans shall bear interest at (A) the Base Rate plus the Applicable
Margin or (B) the Eurocurrency Rate plus the Applicable Margin, (ii) Revolving
Credit Loans denominated in an Alternative Currency shall bear interest at the
Eurocurrency Rate plus the Applicable Margin and (iii) Swingline Loans shall
bear interest at the Base Rate plus the Applicable Margin (provided that,
notwithstanding the foregoing, the Eurocurrency Rate shall not be available
until three (3) Business Days after the Closing Date in the case of Eurocurrency
Rate Loans denominated in Dollars, four (4) Business Days (or five (5) Business
Days in the case of Special Notice Currencies) after the Closing Date in the
case of Eurocurrency Rate Loans denominated in an Alternative Currency, in each
case unless the Borrower has delivered to the Administrative Agent a letter in
form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement).  The Borrower shall select the rate of interest and Interest Period,
if any, applicable to any Loan at the time a Notice of Borrowing is given or at
the time a Notice of Conversion/Continuation is given pursuant to Section 5.2.

(b) Default Rate.  Subject to Section 12.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 12.1(a),  (b),
 (h) or (i), or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request Eurocurrency Rate Loans,
Swingline Loans or Letters of Credit, (B) all outstanding Eurocurrency Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Eurocurrency Rate
Loans until the end of the applicable Interest

55

 



 

Period and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans, (C) all
outstanding Base Rate Loans and other Obligations arising hereunder or under any
other Loan Document shall bear interest at a rate per annum equal to two percent
(2%) in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document and (D) all accrued and unpaid interest shall be due and payable
on demand of the Administrative Agent.  Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign.

(c) Interest Payment and Computation.  Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2019; and interest on each Eurocurrency Rate Loan shall
be due and payable on the last day of each Interest Period applicable thereto,
and if such Interest Period extends over three (3) months, at the end of each
three (3) month interval during such Interest Period.  All computations of
interest for (i) Base Rate Loans when the Base Rate is determined by the Prime
Rate or (ii) Eurocurrency Rate Loans denominated in Sterling shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest provided hereunder shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year), or, in the case of interest in respect of Revolving
Credit Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice.  With
respect to any Non-LIBOR Currency, the calculation of the applicable interest
rate shall be determined in accordance with market practice at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.13(a).

(d) Maximum Rate.  In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.  In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations.  It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

Section 5.2 Notice and Manner of Conversion or Continuation of Loans.  Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$2,500,000 or any whole multiple of $1,000,000 in excess thereof into one or
more Eurocurrency Rate Loans denominated in Dollars or (b) upon the expiration
of any Interest Period, (i) convert all or any part of its outstanding
Eurocurrency Rate Loans denominated in Dollars in a principal amount equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof into Base Rate
Loans (other than Swingline Loans), (ii) continue any Eurocurrency Rate Loans
denominated in Dollars as Eurocurrency Rate Loans denominated in Dollars or
(iii) continue any Eurocurrency Rate Loans denominated in an Alternative
Currency as Eurocurrency Rate Loans denominated in same Alternative
Currency.  Whenever the Borrower desires to convert or continue Loans as
provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”)  not later than (A) 11:00 a.m. three (3) Business Days
in the case of Eurocurrency Rate Loans denominated in Dollars or (B) four (4)
Business Days (or five (5) Business Days in the case of a Special Notice
Currency) in the case of

56

 



 

a Eurocurrency Rate Loan denominated in Alternative Currencies before the day on
which a proposed conversion or continuation of such Loan is to be effective
specifying (1) the Loans to be converted or continued, and, in the case of any
Eurocurrency Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (2) the effective date of such conversion or
continuation (which shall be a Business Day), (3) the principal amount of such
Loans to be converted or continued, (4) the Interest Period to be applicable to
such converted or continued Eurocurrency Rate Loan and (5) the currency in which
any Revolving Credit Loan is denominated.  The Administrative Agent shall
promptly notify the affected Lenders of such Notice of Conversion/Continuation. 
If the Borrower fails to give a timely Notice of Conversion/Continuation prior
to the end of the Interest Period for any Eurocurrency Rate Loan denominated in
Dollars, then the applicable Eurocurrency Rate Loan shall be converted to a Base
Rate Loan (which conversion shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loan), and if the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any
Eurocurrency Rate Loan denominated in an Alternative Currency, then the
applicable Eurocurrency Rate Loan shall be continued as a Eurocurrency Rate Loan
in its original currency with an Interest Period of one month.  If the Borrower
requests a conversion to, or continuation of, Eurocurrency Rate Loans, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  No Revolving Credit Loan may be converted or continued as
a Revolving Credit Loan denominated in a different currency, but instead must be
repaid in the original currency of such Revolving Credit Loan and reborrowed in
the other currency.  Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a Eurocurrency Rate Loan. 

Section 5.3 Fees.

(a) Commitment Fee.  Commencing on the Closing Date, subject to Section
5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the amounts set forth under the
heading “Commitment Fee” in the definition of Applicable Margin on the average
daily unused portion of the Revolving Credit Commitment of the Revolving Credit
Lenders (other than the Defaulting Lenders, if any); provided that the amount of
outstanding Swingline Loans shall not be considered usage of the Revolving
Credit Commitment for the purpose of calculating the Commitment Fee.  The
Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing September 30, 2019
and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. 
The Commitment Fee shall be distributed by the Administrative Agent to the
Revolving Credit Lenders (other than any Defaulting Lender)  pro rata in
accordance with such Revolving Credit Lenders’ respective Revolving Credit
Commitment Percentages.

(b) Other Fees.  The Borrower shall pay to Wells Fargo Securities, LLC and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters to which they are a party.  The
Borrower shall pay to the Lenders such fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified.

Section 5.4 Manner of Payment. 

(a) Sharing of Payments. 

(i) Each payment by the Borrower on account of the principal of or interest on
the Loans (other than Cash Management Swingline Loans) denominated in Dollars or
any fee,

57

 



 

commission or other amounts (including the Reimbursement Obligation) payable to
the Lenders under this Agreement (or any of them) shall be made not later than
1:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in Same Day Funds, and shall be
made without any setoff, counterclaim or deduction whatsoever; provided that
each payment by the Borrower on account of the principal of or interest on the
Cash Management Swingline Loans shall be made in accordance with the Loan Sweep
Agreement.  Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 12.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day.  Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes

(ii) Each payment by the Borrower on account of the principal of or interest on
the Revolving Credit Loans denominated in an Alternative Currency or any fee,
commission or other amounts (including any Reimbursement Obligation) denominated
in an Alternative Currency or an Alternative L/C Currency shall be made not
later than the Applicable Time specified by the Administrative Agent on the date
specified for payment under this Agreement to the Administrative Agent at the
applicable Administrative Agent’s Office for the account of the Lenders entitled
to such payment in such Alternative Currency or Alternative L/C Currency, in
Same Day Funds and shall be made without any set-off, counterclaim or deduction
whatsoever.  Any payment received after such time but before an hour after the
Applicable Time specified by the Administrative Agent on such day shall be
deemed a payment on such date for the purposes of Section 12.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day.  Any payment received after an hour after the Applicable Time specified by
the Administrative Agent shall be deemed to have been made on the next
succeeding Business Day for all purposes. 

(iii) Without limiting the generality of the foregoing, the Administrative Agent
may require that any payments due under this Agreement be made in the United
States.  If, for any reason, the Borrower is prohibited by any Applicable Law
from making any required payment hereunder in an Alternative Currency or an
Alternative L/C Currency, the Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency or the Alternative L/C Currency
payment amount. 

(iv) Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender.  Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender.  Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the applicable Issuing Lender or the L/C Participants, as the
case may be.  Each payment to the Administrative Agent of Administrative Agent’s
fees or expenses shall be made for the account of the Administrative Agent and
any amount payable to any Lender under Sections 5.9,  5.10,  5.11 or 14.3 shall
be paid to the Administrative Agent for the account of the applicable Lender. 
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.



58

 



 

(b) Defaulting Lenders.  Notwithstanding the foregoing, if there exists a
Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii).

Section 5.5 Evidence of Indebtedness.

(a) Extensions of Credit.  The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender or each Issuing Lender shall be conclusive
absent manifest error of the amount of the Extensions of Credit made by the
Lenders or the Issuing Lenders to the Borrower and its Subsidiaries and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender or any
Issuing Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.  Upon the request of any Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Revolving Credit Note, Term
Loan Note and/or Swingline Note, as applicable, which shall evidence such
Lender’s Revolving Credit Loans, Term Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records.  Each Lender may attach
schedules to its Notes and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

(b) Participations.  In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

Section 5.6 Sharing of Payments by Lenders.    If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 5.9,  5.10,  5.11 or 14.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or

59

 



 

participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrower or any of its Subsidiaries or Affiliates
(as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 5.7 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing, that such
Lender will not make available to the Administrative Agent such Lender’s share
of such borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Sections 2.3(b) and 4.2 and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the daily average Overnight Rate and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(b) Payments by the Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the applicable Issuing Lender or the Swingline Lender hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the applicable Issuing Lender or the Swingline Lender, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders, the applicable Issuing Lender or the Swingline Lender,
as the case maybe, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, the applicable
Issuing Lender or the Swingline Lender, in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

(c) Nature of Obligations of Lenders Regarding Extensions of Credit.  The
obligations of the Lenders under this Agreement to make the Loans, to issue or
participate in Letters of Credit and to make payments under this Section 5.7,
 Section 5.11(e),  Section 14.3(c) or Section 14.7, as applicable,  are several
and are not joint and are not joint or joint and several.  The failure of any
Lender to make available its Commitment Percentage of any Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Commitment Percentage of such Loan available on the

60

 



 

borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.

Section 5.8 Changed Circumstances.

(a) Circumstances Affecting Eurocurrency Rate Availability.  Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that deposits (whether in Dollars or an Alternative Currency) are not
being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the Eurocurrency Rate for such Interest Period with
respect to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or
an Alternative Currency) or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
Eurocurrency Rate does not adequately and fairly reflect the cost to such
Lenders of making or maintaining such Loans during such Interest Period, then
the Administrative Agent shall promptly give notice thereof to the
Borrower.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make
Eurocurrency Rate Loans in the affected currency or currencies and the right of
the Borrower to convert any Loan to or continue any Loan as a Eurocurrency Rate
Loan in the affected currency or currencies shall be suspended, and the Borrower
shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such Eurocurrency Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such Eurocurrency Rate Loan; or (B)
convert the then outstanding principal amount of each such Eurocurrency Rate
Loan to a Base Rate Loan denominated in Dollars as of the last day of such
Interest Period.

(b) Laws Affecting Eurocurrency Rate Availability.  If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency), such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders.  Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make Eurocurrency Rate Loans in the affected
currency or currencies, and the right of the Borrower to convert any Loan to a
Eurocurrency Rate Loan or continue any Loan as a Eurocurrency Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans
denominated in Dollars and (ii) if any of the Lenders may not lawfully continue
to maintain a Eurocurrency Rate Loan to the end of the then current Interest
Period applicable thereto, the applicable Loan shall immediately be converted to
a Base Rate Loan denominated in Dollars for the remainder of such Interest
Period.

(c) Alternative Rate of Interest.  Notwithstanding anything to the contrary in
Section 5.8(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 5.8(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the

61

 



 

applicable currency or (iii) the applicable supervisor or administrator (if any)
of any applicable interest rate specified herein or any Governmental Authority
having, or purporting to have, jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which any applicable
interest rate specified herein shall no longer be used for determining interest
rates for loans in the U.S. syndicated loan market in the applicable currency,
then the Administrative Agent may, to the extent practicable (with the consent
of the Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 5.8(a)(i),  (a)(ii),  (c)(i),  (c)(ii)
or (c)(iii) occurs with respect to the Replacement Rate or (B) the Required
Lenders (either directly or through the Administrative Agent) notify the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate.  In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.8(c).  Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 14.2), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects).  To
the extent the Replacement Rate is approved by the Borrower and the
Administrative Agent in connection with this clause (c), the Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for the Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification by the Administrative Agent shall not require the
consent of, or consultation with, any of the Lenders). 

(d) Illegality.  If, in any applicable jurisdiction, the Administrative Agent,
any Issuing Lender or any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, any Issuing Lender or any Lender to (i) perform
any of its obligations hereunder or under any other Loan Document, (ii) to fund
or maintain its participation in any Loan or (iii) issue, make, maintain, fund
or charge interest or fees with respect to any Extension of Credit, such Person
shall promptly notify the Administrative Agent, then, upon the Administrative
Agent notifying the Borrower, and until such notice by such Person is revoked,
any obligation of such Person to issue, make, maintain, fund or charge interest
or fees with respect to any such Extension of Credit shall be suspended, and to
the extent required by Applicable Law, cancelled.  Upon receipt of such notice,
the Credit Parties shall, (A) repay that Person’s participation in the Loans or
other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Borrower or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by Applicable Law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.

Section 5.9 Indemnity.  The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a Eurocurrency
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of

62

 



 

any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a Eurocurrency Rate Loan, (b) due to any failure of
the Borrower to borrow or continue a Eurocurrency Rate Loan or convert to a
Eurocurrency Rate Loan on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation, (c) due to any payment, prepayment or
conversion of any Eurocurrency Rate Loan on a date other than the last day of
the Interest Period therefor, (d) due to any failure of the Borrower to make
payment of any Eurocurrency Rate Loan (or interest due thereon) denominated in
an Alternative Currency on its scheduled due date or any payment thereof in a
different currency.  The amount of such loss or expense shall be determined, in
the applicable Lender’s sole discretion, based upon the assumption that such
Lender funded its Commitment Percentage of the Eurocurrency Rate Loans in the
applicable offshore interbank market for such currency and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical.  A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error.

Section 5.10 Increased Costs.

(a) Increased Costs Generally.  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurocurrency Rate) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or such other Recipient, the Borrower shall promptly
pay to any such Lender, such Issuing Lender or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, such
Issuing Lender or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements.  If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or such Issuing Lender’s capital or
liquidity requirements or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitment of such Lender or the Loans made by,

63

 



 

or participations in Letters of Credit or Swingline Loans held by, such Lender,
or the Letters of Credit issued by such Issuing Lender, to a level below that
which such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Lender’s policies and the
policies of such Lender’s or such Issuing Lender’s holding company with respect
to capital adequacy), then from time to time upon written request of such Lender
or such Issuing Lender, the Borrower shall promptly pay to such Lender or such
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company for any such reduction suffered. 

(c) Exchange Indemnification Costs.  The Borrower shall, upon demand from the
Administrative Agent, pay to the Administrative Agent or any applicable Lender,
the amount of  (i) any loss or cost or increased cost incurred by the
Administrative Agent or any applicable Lender, (ii) any reduction in any amount
payable to or in the effective return on the capital to the Administrative Agent
or any applicable Lender, or (iii) any currency exchange loss, that
Administrative Agent or any Lender sustains as a result of any payment being
made by the Borrower in a currency other than that originally extended to the
Borrower or as a result of any other currency exchange loss incurred by the
Administrative Agent or any applicable Lender under this Agreement.

(d) Certificates for Reimbursement.  A certificate of a Lender, an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraphs (a) or (b) or (c) of this Section 5.10 and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender,
such Issuing Lender or such other Recipient, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

(e) Delay in Requests.  Failure or delay on the part of any Lender or any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section 5.10 shall not constitute a waiver of such Lender’s or such Issuing
Lender’s or such other Recipient’s right to demand such compensation; provided
that the Borrower shall not be required to compensate any Lender or any Issuing
Lender or any other Recipient pursuant to this Section 5.10 for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender or such Issuing Lender or such other Recipient, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or such Issuing Lender’s or
such other Recipient’s intention to claim compensation therefor (except that if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 5.11 Taxes.  

(a) Defined Terms.  For purposes of this Section 5.11, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that, after such deduction

64

 



 

or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section 5.11), the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the Credit Parties.  The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.11) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.10(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). The agreements in
paragraph (e) shall survive the resignation and/or replacement of the
Administrative Agent.

(f) Evidence of Payments.    As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 5.11,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.   

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by Applicable Law as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding

65

 



 

or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.11(g)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit
H-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;



66

 



 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.11 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) to the extent
that such payment would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(i) Survival.  Each party’s obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender,

67

 



 

the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Loan Document.

Section 5.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office.   If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders.  If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11,  and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 14.10), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 14.10;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

(c) Miscellaneous.  A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.



68

 



 

Section 5.13 Incremental Loans.

(a) At any time following the Closing Date, the Borrower may by written notice
to the Administrative Agent elect to request the establishment of:

(i) one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loan(s), including a borrowing of an additional term loan the
principal amount of which will be added to the outstanding principal amount of
the existing tranche of Term Loans with the latest maturity date (any such
additional term loan, an “Incremental Term Loan”); or

(ii) one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an “Incremental Revolving Credit Increase” and, together with the Incremental
Term Loans, the “Incremental Loans ”);

provided that (1) the total aggregate initial principal amount (as of the date
of incurrence thereof) of all requested Incremental Loan Commitments (and the
Incremental Loans made thereunder) shall not exceed the Incremental Facilities
Limit and (2) the total aggregate initial principal amount (as of the date of
incurrence thereof) of each requested Incremental Loan Commitment (and the
Incremental Loans made thereunder) shall not be less than a minimum initial
principal amount of $25,000,000 or, if less, the remaining amount permitted
pursuant to the foregoing clause (1).  Each such notice shall specify the date
(each, an “Increased Amount Date”) on which the Borrower proposes that any
Incremental Loan Commitment shall be effective, which shall be a date not less
than ten (10) Business Days after the date on which such notice is delivered to
Administrative Agent (or such later date as may be approved by the
Administrative Agent).  The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Loan Commitment (any such
Person, an “Incremental Lender”).  Any proposed Incremental Lender offered or
approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan
Commitment.  Any Incremental Loan Commitment shall become effective as of such
Increased Amount Date; provided that,  each of the following conditions has been
satisfied or waived as of such Increased Amount Date:

(i) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Loan Commitment, (2) the
making of any Incremental Loans pursuant thereto and (3) any Permitted
Acquisition consummated in connection therewith, if any;

(ii) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Article X, in each
case based on the financial statements most recently delivered pursuant to
Section 8.1(a) or 8.1(b), as applicable, both before and after giving effect (on
a Pro Forma Basis) to (x) any Incremental Loan Commitment, (y) the making of any
Incremental Loans pursuant thereto (with each Incremental Loan Commitment and
the Revolving Credit Commitment being deemed to be fully funded) and (z) any
Permitted Acquisition consummated in connection therewith, if any;



69

 



 

(iii) each of the representations and warranties contained in Article VII shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);

(iv) the proceeds of any Incremental Loans shall be used for general corporate
purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);

(v) each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute Obligations of the Borrower and shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis;

(vi) (1) in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Lender Joinder Agreement):

(b) such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent, the Incremental Lenders making such
Incremental Term Loan and the Borrower, but will not in any event have a shorter
Weighted Average Life to Maturity than the remaining Weighted Average Life to
Maturity of the Initial Term Loan or a maturity date earlier than the Term Loan
Maturity Date;

(c) the Applicable Margin and pricing grid, if applicable, for such Incremental
Term Loan shall be determined by the Administrative Agent, the applicable
Incremental Lenders and the Borrower on the applicable Increased Amount Date;
and

(d) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan, to the extent not consistent with the terms and
conditions applicable to the Initial Term Loan, shall be reasonably satisfactory
to the Administrative Agent and the Borrower (provided that such other terms and
conditions, taken as a whole, shall not be materially more favorable to the
Lenders under any Incremental Term Loans than such other terms and conditions,
taken as a whole, under the Initial Term Loans);

(2) in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

(e) such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest and be entitled to fees, in each case
at the rate applicable to the Revolving Credit Loans, and shall be subject to
the same terms and conditions as the Revolving Credit Loans (except for interest
rate margins, commitment fees and upfront fees); provided that if the interest
rate margins and/or commitment fees in respect of any Incremental Revolving
Credit Increase exceed the interest rate margins and/or commitment fees for any
other Revolving Credit Commitments, then the interest rate margins and/or
commitment fees, as applicable, for such other Revolving Credit Commitments
shall be increased so that the interest rate margins and/or commitment fees, as
applicable, are equal to the interest rate margins and/or commitment fees for
such Incremental Revolving Credit Increase;  provided, further, that in
determining the interest rate margins applicable to the Incremental Revolving
Credit Increase and the other Revolving Credit Commitments (x) upfront fees
payable by the Borrower to the Lenders under the Incremental Revolving Credit
Increase and the other Revolving Credit Commitments in the initial primary
syndication thereof (with such upfront fees being equated to interest based on
assumed four-year life to maturity) shall

70

 



 

be included and the effects of any and all interest rate floors shall be
included and (y) all customary arrangement or commitment fees payable to the
Arrangers (or their respective affiliates) in connection with the other
Revolving Credit Commitments or to one or more arrangers (or their affiliates)
of any Incremental Revolving Credit Increase shall be excluded;    

(f) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and

(g) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

(i) any Incremental Lender making any Incremental Term Loan shall be entitled to
the same voting rights as the existing Term Loan Lenders under the Term Loan
Facility and (unless otherwise agreed by the applicable Incremental Lenders)
each Incremental Term Loan shall receive proceeds of prepayments on the same
basis as the Initial Term Loan (such prepayments to be shared pro rata on the
basis of the original aggregate funded amount thereof among the Initial Term
Loan and the Incremental Term Loans); and

(1) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

(ii) such Incremental Loan Commitments shall be effected pursuant to one or more
Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and

(iii) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Loan and/or Incremental Term Loan
Commitment), as may be reasonably requested by Administrative Agent in
connection with any such transaction.

(h)(i)The Incremental Term Loans shall be deemed to be Term Loans; provided that
any such Incremental Term Loan that is not added to the outstanding principal
balance of a pre-existing Term Loan shall be designated as a separate tranche of
Term Loans for all purposes of this Agreement.



71

 



 

(ii)The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and,
unless otherwise agreed, the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.

(i)(i)On any Increased Amount Date on which any Incremental Term Loan Commitment
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Term Loan Commitment shall make, or be
obligated to make, an Incremental Term Loan to the Borrower in an amount equal
to its Incremental Term Loan Commitment and shall become a Term Loan Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.

(ii)On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.

Section 5.14 Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount equal to the Minimum
Collateral Amount.

(a) Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lenders and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application.  Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(c) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lenders and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person

72

 



 

providing Cash Collateral, the Issuing Lenders and the Swingline Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

Section 5.15 Defaulting Lenders. 

(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 14.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 14.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14;  fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14;  sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Swingline Loans or Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Swingline Loans or Letters of Credit were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Swingline Loans or Letters of Credit owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Swingline Loans or Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Swingline Loans and L/C Obligations are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving

73

 



 

effect to Section 5.15(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.

(iii) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or the Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.14.

(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding

74

 



 

Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Credit
Facility (without giving effect to Section 5.15(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided,  further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Article VI

CONDITIONS OF CLOSING AND BORROWING

Section 6.1 Conditions to Closing and the Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letters of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents.  This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby) and
the Security Documents, together with any other applicable Loan Documents, shall
have been duly authorized, executed and delivered to the Administrative Agent by
the parties thereto and shall be in full force and effect and no Default or
Event of Default shall exist hereunder or thereunder.

(b) Closing Certificates; Etc.  The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate.  A  certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing; (D) since December 31, 2018, no event
has occurred or condition arisen, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect; and
(E)  each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in Section 6.1 and Section 6.2.

(ii) Certificates of Secretary and Organizational Documents.  With respect to
each Credit Party, a certificate of a Responsible Officer of each such Person
certifying as to the incumbency and genuineness of the signature of each officer
of such Person executing Loan Documents to which it is a party and certifying
that attached thereto is a true, correct and complete copy of (A) the articles
or certificate of incorporation or formation (or equivalent), as applicable, of
such Person and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Person as in effect on the Closing Date,
(C) resolutions duly adopted by the board of directors (or other governing body)
of such Person authorizing and approving the transactions contemplated hereunder
and the

75

 



 

execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

(iii) Certificates of Good Standing.  With respect to each Credit Party,
certificates as of a recent date of the good standing of each such Person under
the laws of its jurisdiction of incorporation, organization or formation (or
equivalent) and, to the extent requested by the Administrative Agent, each other
jurisdiction where such Person is qualified to do business and, to the extent
available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Person has filed required tax returns and
owes no delinquent taxes.

(iv) Opinions of Counsel.  Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Administrative Agent
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the Administrative Agent and the Lenders).

(c) Personal Property Collateral.

(i) Filings and Recordings.  The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

(ii) Pledged Collateral.  The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Capital
Stock pledged pursuant to the Security Documents, to the extent such Capital
Stock is certificated, together with an undated stock power for each such
certificate duly executed in blank by the registered owner thereof and (B) each
original promissory note pledged, and required to be delivered to the
Administrative Agent, pursuant to the Security Documents, together with an
undated endorsement for each such promissory note duly executed in blank by the
holder thereof.

(iii) Lien Search.  The Administrative Agent shall have received the results of
a Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

(iv) Property and Liability Insurance.  The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee on all
policies for property hazard insurance and as additional insured on all policies
for liability insurance), and if requested by the Administrative Agent, copies
of such insurance policies.

(v) Intellectual Property. The Administrative Agent shall have received security
agreements duly executed by the applicable Credit Parties for all federally
registered copyrights,

76

 



 

copyright applications, patents, patent applications, trademarks and trademark
applications included in the Collateral, in each case in proper form for filing
with the U.S. Patent and Trademark Office or U.S. Copyright Office, as
applicable.

(vi) Other Collateral Documentation.  The Administrative Agent shall have
received any documents reasonably requested thereby or as required by the terms
of the Security Documents to evidence its security interest in the Collateral
(including, without limitation, any landlord waivers or collateral access
agreements, notices and assignments of claims required under Applicable Laws,
bailee or warehouseman letters or filings with the FCC or any other applicable
Governmental Authority).

(d) Governmental and Third Party Approvals.  The Credit Parties shall have
received all governmental, shareholder and third party consents and approvals
necessary in connection with Credit Facility and all such governmental,
shareholder and third party consents and approvals shall be in full force and
effect.

(e) Financial Matters.  The Administrative Agent shall have received, in each
case in form and substance satisfactory thereto:

(i) Financial Projections.  Projections prepared by management of the Borrower,
of balance sheets, annual income statements and cash flow statements on an
annual basis for each year after the Closing Date during the term of the Credit
Facility (and except as disclosed promptly after discovery which will not be
inconsistent with information provided to Wells Fargo Securities, LLC prior to
June 6, 2019).

(ii) Financial Condition Certificate.  A certificate, certified as accurate by
the chief financial officer of the Borrower, that (A) after giving effect to the
Transactions, each Credit Party and each Subsidiary thereof is each Solvent,
(B) attached thereto are calculations evidencing compliance on a Pro Forma Basis
after giving effect to the Transactions with the covenants contained in Article
X and (C) the financial projections previously delivered to the Administrative
Agent represent the good faith estimates (utilizing reasonable assumptions) of
the financial condition and operations of the Borrower and its Subsidiaries.

(f) Payment at Closing. The Borrower shall have paid (A) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in Section
5.3 and any other accrued and unpaid fees or commissions due hereunder, (B) all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent accrued
and unpaid prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent) and (C) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

(g) Miscellaneous.

(i) Notice of Account Designation.  The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.



77

 



 

(ii) Due Diligence.  The Administrative Agent shall have completed, to its
satisfaction, all legal, tax, environmental, business and other due diligence
with respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries in scope and
determination satisfactory to the Administrative Agent in its sole discretion.

(iii) Existing Indebtedness.  All existing Indebtedness of the Borrower and its
Subsidiaries under the Existing Credit Agreement shall be refinanced.

(iv) PATRIOT Act, etc.  In each case at least five (5) Business Days prior to
the Closing Date:

(A) Each Credit Party shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested by the Administrative
Agent in order to comply with requirements of any Anti-Money Laundering Laws,
including, without limitation, the PATRIOT Act and any applicable “know your
customer” rules and regulations.

(B) Each Credit Party or Subsidiary thereof that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered to the
Administrative Agent, and any Lender requesting the same, a Beneficial Ownership
Certification in relation to such Credit Party or such Subsidiary, in each case
at least five (5) Business Days prior to the Closing Date.

(v) Other Documents.  All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent.  The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 13.3(c), for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

Section 6.2 Conditions to All Extensions of Credit.  The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and/or any Issuing Lender to issue or extend any
Letter of Credit are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, issuance or extension date:

(a) Continuation of Representations and Warranties.  The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects (except to the extent that any such
representation and warranty is subject to a materiality or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects) on
and as of such borrowing, issuance or extension date with the same effect as if
made on and as of such date, except for any representation and warranty made as
of an earlier date, which representation and warranty shall remain true and
correct in all material respects (except to the extent that any such
representation and warranty is subject to a materiality or Material Adverse
Effect qualifier, in which case it shall be true and correct in all respects) as
of such earlier date.



78

 



 

(b) No Existing Default.  No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

(c) Alternative Currency and Alternative L/C Currency.  In the case of a
Revolving Credit Loan to be denominated in an Alternative Currency or a Letter
of Credit to be denominated in an Alternative L/C Currency, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which (i)
with respect to a Revolving Credit Loan to be denominated in an Alternative
Currency,  in the reasonable opinion of the Administrative Agent or the Required
Lenders would make it impracticable for such Revolving Credit Loan to be
denominated in the relevant Alternative Currency or (ii) with respect to a
Letter of Credit to be denominated in an Alternative L/C Currency, in the
reasonable opinion of the Administrative Agent, the applicable Issuing Lender or
the Required Lenders would make it impracticable for such Letter of Credit to be
denominated in the relevant Alternative L/C Currency.

(d) New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

(e) Notices.  The Administrative Agent shall have received a Notice of Borrowing
or Letter of Credit Application, as applicable, from the Borrower in accordance
with Section 2.3(a),  Section 3.2,  Section 4.2 or Section 5.2, as applicable.

Section 6.3 Post-Closing Conditions.    The Borrower shall execute and deliver
the documents, take the actions and complete the tasks set forth on Schedule
6.3, in each case within the corresponding time limits specified on such
schedule.

Article VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

Section 7.1 Organization; Power; Qualification.  Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect.  The jurisdictions in which each Credit Party and each Subsidiary
thereof are organized and qualified to do business as of the Closing Date are
described on Schedule 7.1.  No Credit Party nor any Subsidiary thereof is an EEA
Financial Institution.



79

 



 

Section 7.2 Ownership.  Each Subsidiary of the Borrower as of the Closing Date
is listed on Schedule 7.2.  All outstanding shares have been duly authorized and
validly issued and are fully paid and nonassessable, with no personal liability
attaching to the ownership thereof, and not subject to any preemptive or similar
rights, except as described in Schedule 7.2.  The shareholders or other owners,
as applicable, of each of the Borrower’s Subsidiaries which are not traded on a
public exchange and the number of shares owned by each as of the Closing Date
are described on Schedule 7.2.  As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of any Credit Party or any Subsidiary thereof, except as described on
Schedule 7.2.

Section 7.3 Authorization; Enforceability.  Each Credit Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms.  This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

Section 7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.  The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC and (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office.

Section 7.5 Compliance with Law; Governmental Approvals.  Each Credit Party and
each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable

80

 



 

Law, except in each case of clauses (a), (b) or (c)  above where the failure to
have, comply or file could not reasonably be expected to have a Material Adverse
Effect.

Section 7.6 Tax Returns and Payments.  Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal, state, local and other
tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party).  Such returns
accurately reflect in all material respects all liability for taxes of any
Credit Party or any Subsidiary thereof for the periods covered thereby.  Except
as set forth on Schedule 7.6, there is no ongoing audit or examination or, to
the knowledge of each Credit Party and each Subsidiary thereof, other
investigation by any Governmental Authority of the tax liability of any Credit
Party or any Subsidiary thereof.  No Governmental Authority has asserted any
Lien or other claim against any Credit Party or any Subsidiary thereof with
respect to unpaid taxes which has not been discharged or resolved (other than
(a) any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and
(b) Permitted Liens).  The charges, accruals and reserves on the books of each
Credit Party and each Subsidiary thereof in respect of federal, state, local and
other taxes for all Fiscal Years and portions thereof since the organization of
any Credit Party or any Subsidiary thereof are in the judgment of the Borrower
adequate, and the Borrower does not anticipate any additional taxes or
assessments for any of such years.

Section 7.7 Intellectual Property Matters.  Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect.

Section 7.8 Environmental Matters.

(a) To the knowledge of each Credit Party and each Subsidiary thereof, the
properties owned, leased or operated by each Credit Party and each Subsidiary
thereof now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(i) constitute or constituted a material violation of applicable Environmental
Laws (except for amounts which have been remediated in accordance with
Environmental Laws) or (ii) could reasonably be expected to give rise to
material liability under applicable Environmental Laws;

(b) To the knowledge of each Credit Party and each Subsidiary thereof, each
Credit Party and each Subsidiary thereof and such properties and all operations
conducted in connection therewith are in material compliance, and have been in
material compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
reasonably be expected to materially interfere with the continued operation of
such properties or materially impair the fair saleable value thereof;

(c) No Credit Party nor any Subsidiary thereof has received any written notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters,

81

 



 

Hazardous Materials, or compliance with Environmental Laws, nor does any Credit
Party or any Subsidiary thereof have knowledge or reason to believe that any
such notice will be received or is being threatened,  except where such
violation, alleged violation, non-compliance, liability or potential liability
which is the subject of such notice could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;

(d) To the knowledge of each Credit Party and each Subsidiary thereof, Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by any Credit Party or any Subsidiary thereof in
violation of, or in a manner or to a location which could give rise to material
liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could reasonably be expected to give rise
to material liability under, any applicable Environmental Laws;

(e) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of each Credit Party and each Subsidiary thereof,
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary thereof is or will be named as a potentially responsible party with
respect to any properties or operations conducted in connection therewith, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to any Credit Party, any
Subsidiary thereof or such properties or operations that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and

(f) There has been no release, or to the knowledge of each Credit Party and each
Subsidiary thereof, threat of release, of Hazardous Materials at or from
properties owned, leased or operated by any Credit Party or any Subsidiary, now
or in the past, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 7.9 Employee Benefit Matters.    

(a) As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 7.9;

(b) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired or for which no letter is required because such
Employee Benefit Plan is a prototype plan.  No liability has been incurred by
any Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes
or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

(c) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under Section
436 of the Code, nor has any funding waiver from the IRS been received or
requested with respect to any Pension Plan, nor has there been any failure to
meet the minimum funding standards of Sections 412 or 430 of the Code, nor has
any Credit Party

82

 



 

or any ERISA Affiliate failed to make any contributions or to pay any amounts
due and owing as required by Sections 412 or 430 of the Code, Section 302 of
ERISA or the terms of any Pension Plan prior to the due dates of such
contributions under Sections 412 or 430 of the Code or Section 302 of ERISA, nor
has there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan;

(d) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate
has:  (i) engaged in a nonexempt prohibited transaction described in Section 406
of the ERISA or Section 4975 of the Code, (ii) incurred any liability to the
PBGC which remains outstanding other than the payment of premiums and there are
no premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;

(e) No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan, as applicable;  and

(f) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than benefit claims
in the ordinary course of business), lawsuit and/or investigation is existing
or, to the knowledge of each Credit Party and each Subsidiary thereof,
threatened concerning or involving any (i) employee welfare benefit plan (as
defined in Section 3(1) of ERISA) currently maintained or contributed to by any
Credit Party or any ERISA Affiliate, (ii) Pension Plan or (iii) Multiemployer
Plan.

(g) No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.

(h) The Borrower represents and warrants, as of the Closing Date, that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

Section 7.10 Margin Stock. 

(a) No Credit Party nor any Subsidiary thereof is engaged principally or as one
of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System).  No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock or for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors.  If requested by any Lender
(through the Administrative Agent) or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form U
1 referred to in Regulation U.    

(b) Following the application of the proceeds of each Extension of Credit, not
more than twenty-five percent (25%) of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 11.2 or Section 11.5 or subject to any
restriction contained in any agreement or instrument between any Credit Party
and any Lender or any Affiliate of any Lender relating to Indebtedness in excess
of the Threshold Amount will be “margin stock”.



83

 



 

Section 7.11 Government Regulation.  No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940) and
no Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur or consummate
the transactions contemplated hereby.

Section 7.12 Employee Relations.   No Credit Party or any Subsidiary thereof is
party to any collective bargaining agreement, nor has any labor union been
recognized as the representative of its employees except as set forth on
Schedule 7.12.  The Borrower knows of no pending or threatened strikes, work
stoppage or other collective labor disputes involving its employees or those of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 7.13 Burdensome Provisions.  The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect.  No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock to the Borrower
or any Subsidiary or to transfer any of its assets or properties to the Borrower
or any other Subsidiary in each case other than existing under or by reason of
the Loan Documents or Applicable Law.

Section 7.14 Financial Statements.  The Current Financial Statements are
complete and correct and fairly present in all material respects, on a
Consolidated basis, the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements).  All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP.  Such financial statements show all
material indebtedness and other material liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP.  The projections delivered
pursuant to Section 6.1(e)(i) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions are believed to be reasonable in
light of then existing conditions except that such financial projections and
statements shall be subject to normal year end closing and audit adjustments (it
being understood that projections are subject to significant uncertainties and
contingencies).

Section 7.15 No Material Adverse Change.  Since December 31, 2018, there has
been no material adverse change in the properties, business, operations,
condition (financial or otherwise), assets or liabilities (whether actual or
contingent) of the Borrower and its Subsidiaries taken as a whole and no event
has occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.

Section 7.16 Solvency.  The Credit Parties, on a Consolidated basis, are
Solvent.

Section 7.17 Titles to Properties.  As of the Closing Date, the real property
listed on Schedule 7.17 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party or any of its Subsidiaries.  Each
Credit Party and each Subsidiary thereof has such title to the real property
owned or leased by it as is necessary to the conduct of its business and valid
and legal title to all of its personal property and assets, except those which
have been disposed of by the Credit Parties and their Subsidiaries subsequent to
such date which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder.



84

 



 

Section 7.18 Insurance.  The properties of each Credit Party and each Subsidiary
thereof are insured with financially sound and reputable insurance companies not
Affiliates of the Credit Parties and their Subsidiaries, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in locations where
the Credit Parties and their Subsidiaries operate.

Section 7.19 Liens.  None of the properties and assets of any Credit Party or
any Subsidiary thereof is subject to any Lien, except Permitted Liens.  No
Credit Party or any Subsidiary thereof has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.

Section 7.20 Indebtedness and Guaranty Obligations.  The Credit Parties and
their respective Subsidiaries have performed and are in compliance with all of
the material terms of such Indebtedness and Guaranty Obligations and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with notice or lapse of time or both would
constitute such a default or event of default on the part of any of the Credit
Parties or any of their respective Subsidiaries exists with respect to any such
Indebtedness or Guaranty Obligation, which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 7.21 Litigation.   There are no actions, suits or proceedings pending
nor, to the knowledge of each Credit Party and each Subsidiary thereof,
threatened against or in any other way relating adversely to or affecting any
Credit Party or any Subsidiary thereof or any of their respective properties in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that (a) has or could reasonably be expected to have a Material
Adverse Effect, or (b) materially adversely affects any transaction contemplated
hereby.

Section 7.22 Absence of Defaults.  No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under any judgment, decree or order to which any Credit Party or any
Subsidiary thereof is a party or by which any Credit Party or any Subsidiary
thereof or any of their respective properties may be bound or which would
require any Credit Party or any Subsidiary thereof to make any payment
thereunder prior to the scheduled maturity date therefore that, in any case
under this clause (b), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 7.23 Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. 

(a) None of (i) the Borrower, any Subsidiary, any of their respective directors,
officers, or, to the knowledge of the Borrower or such Subsidiary, any of their
respective employees or Affiliates, or (ii) to the knowledge of the Borrower or
any Subsidiary, any agent or representative of the Borrower or such Subsidiary
that will act in any capacity in connection with or benefit from the Credit
Facility, (A) is a Sanctioned Person or currently the subject or target of any
Sanctions, (B) is controlled by or is acting on behalf of a Sanctioned Person,
(C) has its assets located in a Sanctioned Country, (D) is under investigation
for an alleged violation of, or received notice from or made a voluntary
disclosure to any governmental entity regarding a possible violation of,
Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws, (E) directly or indirectly
derives revenues from investments in, or transactions with, Sanctioned Persons,
(F) has taken any action, directly or indirectly, that would result in a
violation by such Persons of any Anti-Corruption Laws, or (G) has violated any
Anti-Money Laundering Law.



85

 



 

(b) Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Law and
Sanctions. 

(c) Each of the Borrower and its Subsidiaries, and to the knowledge of Borrower
and each Subsidiary thereof, each director, officer, employee, agent and
Affiliate of Borrower and each such Subsidiary, is in compliance with all
Anti-Corruption Laws and Anti-Money Laundering Law in all material respects and
applicable Sanctions.

(d) No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower or any of its Subsidiaries or, to the knowledge of
the Borrower or any of its Subsidiaries, any of its or their respective
directors, officers, employees and agents (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, including any payments (directly or indirectly) to a Sanctioned Person
or a Sanctioned Country or (iii) in any manner that would result in the
violation of any Anti-Money Laundering Laws, Anti-Corruption Laws or any
Sanctions applicable to any party hereto

Section 7.24 Investment Bankers’ and Similar Fees.  No Credit Party has any
obligation to any Person in respect of any finders’, brokers’, investment
banking or other similar fee in connection with any of the Transactions other
than the closing and other fees payable pursuant to this Agreement or otherwise
payable to the Arranger.

Section 7.25 Disclosure.  No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that forward looking and
estimated information, including projections, are subject to significant
uncertainties and contingencies).  As of the Closing Date, all of the
information included in the Beneficial Ownership Certification is true and
correct.

Article VIII

FINANCIAL INFORMATION AND NOTICES

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:

Section 8.1 Financial Statements and Projections.  Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):



86

 



 

(a) Quarterly Financial Statements.  As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ended June 30, 2019), an unaudited
Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
and consolidating statements of income, retained earnings and cash flows and a
report containing management’s discussion and analysis of such financial
statements for the fiscal quarter then ended and that portion of the Fiscal Year
then ended, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated and consolidating basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments and the
absence of footnotes.

(b) Annual Financial Statements.  As soon as practicable and in any event within
one hundred twenty (120) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year (commencing with the
fiscal year ended December 31, 2019), an audited Consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of the close of such
Fiscal Year and audited Consolidated and consolidating statements of income,
retained earnings and cash flows and a report containing management’s discussion
and analysis of such financial statements for the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year.  Such annual financial statements shall be audited by
an independent certified public accounting firm of recognized national standing
acceptable to the Administrative Agent, and accompanied by a report and opinion
thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower or
any of its Subsidiaries not in accordance with GAAP.

(c) Annual Business Plan and Budget.  As soon as practicable after the end of
each Fiscal Year and in any event within forty-five (45) days after the end of
such Fiscal Year, a business plan and operating and capital budget of the
Borrower and its Subsidiaries for the ensuing four (4) fiscal quarters, such
plan to be prepared in accordance with GAAP and to include, on a quarterly
basis, the following:  a quarterly operating and capital budget, a projected
income statement, statement of cash flows and balance sheet, calculations
demonstrating projected compliance with the financial covenants set forth in
Article X and a report containing management’s discussion and analysis of such
budget with a reasonable disclosure of the key assumptions and drivers with
respect to such budget, accompanied by a certificate from a Responsible Officer
of the Borrower to the effect that such budget contains good faith estimates
(utilizing assumptions believed to be reasonable at the time of delivery of such
budget) of the financial condition and operations of the Borrower and its
Subsidiaries for such period.

Section 8.2 Officer’s Compliance Certificate.  At each time financial statements
are delivered pursuant to Sections 8.1(a) or (b) and at such other times as the
Administrative Agent shall reasonably request, deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice) a duly completed Officer’s Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower and a report containing management’s
discussion and analysis of such financial statements.



87

 



 

Section 8.3 Other Reports.  Deliver to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
any Credit Party, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function, including, without limitation, any management report
and any management responses thereto;

(b) Promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the Patriot Act), as from time to time reasonably requested by the
Administrative Agent or any Lender; and

(c) Such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request (including, without
limitation, any investor slide decks).

Section 8.4 Notice of Litigation and Other Matters.  Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses that if adversely
determined could reasonably be expected to result in a Material Adverse Effect;

(b) any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

(c) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof
which in any such case could reasonably be expected to have a Material Adverse
Effect;

(d) any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that may be assessed against or threatened against any Credit Party or any
Subsidiary thereof;

(e) the occurrence of (i) any Default or (ii) any Event of Default;

(f) (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA;

(g) any event which makes any of the representations set forth in Article VII
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes

88

 



 

any of the representations set forth in Article VII that is not subject to
materiality or Material Adverse Effect qualifications inaccurate in any material
respect;

(h) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable Anti-Money Laundering
Laws (including, without limitation, any applicable “know your customer” rules
and regulations and the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender;

(i) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and

(j) promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof.

Each notice pursuant to Section 8.4 (other than Sections 8.4(h) through (l))
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.  Each
notice pursuant to Section 8.4(e) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

Documents required to be delivered pursuant to this Section 8.1(a) or (b) or
Section 8.4(i) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 14.1; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Officer’s
Compliance Certificates required by Section 8.2 to the Administrative
Agent.  Except for such Officer’s Compliance Certificates, the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that

89

 



 

portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided,  however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 14.11); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”    

Section 8.5 Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of any Credit
Party or any Subsidiary thereof to the Administrative Agent or any Lender
whether pursuant to this Article VIII or any other provision of this Agreement,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 7.26.

Article IX

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:

Section 9.1 Preservation of Corporate Existence and Related Matters.  Except as
permitted by Section 11.4, preserve and maintain its separate corporate
existence or equivalent form and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.

Section 9.2 Maintenance of Property and Licenses. 

(a) Protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such Property necessary for the
conduct of its business, so that the business carried on in connection therewith
may be conducted in a commercially reasonable manner, in each case, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 9.3 Insurance.  Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar

90

 



 

businesses and as may be required by Applicable Law and as are required by any
Security Document (including, without limitation, hazard and business
interruption insurance).  All such insurance shall (a) provide that no
cancellation or material modification thereof shall be effective until at least
30 days after receipt by the Administrative Agent of written notice thereof
 (provided that if, after the use of commercially reasonable efforts by the
Credit Parties to obtain such provision, the applicable insurance broker will
not agree to such provision and provides evidence reasonably satisfactory to the
Administrative Agent that it will not agree to such provision under similar
circumstances, then (1) such insurance shall provide that no cancellation or
material modification thereof shall be effective until at least 30 days after
receipt by the Borrower of written notice thereof and (2) the Borrower shall
agree to provide to the Administrative Agent prompt written notice thereof),
(b) name the Administrative Agent as an additional insured party thereunder and
(c) in the case of each casualty insurance policy, name the Administrative Agent
as lender’s loss payee.  On the Closing Date and from time to time thereafter
deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Section 9.4 Accounting Methods and Financial Records.  Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

Section 9.5 Payment of Taxes and Other Obligations.  Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices; provided, that the
Borrower or such Subsidiary may contest any item described in clause (a) or
(b) of this Section 9.5 in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP.

Section 9.6 Compliance with Laws and Approvals.  Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 9.7 Environmental Laws.  In addition to and without limiting the
generality of Section 9.6, (a) comply with, and require such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and require that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross

91

 



 

negligence or willful misconduct of the party seeking indemnification therefor,
as determined by a court of competent jurisdiction by final nonappealable
judgment.    

Section 9.8 Compliance with ERISA.   In addition to and without limiting the
generality of Section 9.7, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or Tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or violate Section 601
through Section 609 of ERISA and (b) furnish to the Administrative Agent upon
the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

Section 9.9 Compliance with Agreements.  Comply in all material respects with
each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business; except (a) where such
non-compliance could not reasonably be expected to have a Material Adverse
Effect and (b) that the Borrower or any such Subsidiary may contest any such
lease, agreement or other instrument in good faith through applicable
proceedings so long as adequate reserves are maintained in accordance with GAAP

Section 9.10 Visits and Inspections; Lender Meetings. 

(a) Permit representatives of the Administrative Agent or any Lender, from time
to time upon prior reasonable notice and at such times during normal business
hours, at the Borrower’s expense, to visit and inspect its properties; inspect,
audit and make extracts from its books, records and files, including, but not
limited to, management letters prepared by independent accountants; and discuss
with its principal officers, and its independent accountants, its business,
assets, liabilities, financial condition, results of operations and business
prospects;  provided that so long as no Event of Default has occurred and is
continuing, the Administrative Agent and the Lenders shall be limited to one (1)
visit in the aggregate during any Fiscal Year (which visits shall be coordinated
with the Administrative Agent).  Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent or any Lender may do any of the
foregoing, at the Borrower’s expense, at any time without advance notice.

(b) Upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year, which meeting will be held at the Borrower’s corporate offices
(or such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.

Section 9.11 Additional Subsidiaries.  

(a) Additional Domestic Subsidiaries.  Notify the Administrative Agent prior to
the creation or acquisition (including by division) of any Domestic Subsidiary
and promptly thereafter (and in any event within thirty (30) days after such
creation or acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion) cause such Domestic Subsidiary to
(i) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the exceptions specified in the
Collateral Agreement) owned by such Domestic Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each Security Document or
such other document as the Administrative Agent shall deem appropriate for

92

 



 

such purpose and comply with the terms of each Security Document, (iii) deliver
to the Administrative Agent such opinions, documents and certificates referred
to in Section 6.1 as may be reasonably requested by the Administrative Agent,
(iv) if such Capital Stock is certificated, deliver to the Administrative Agent
such original certificated Capital Stock or other certificates and stock or
other transfer powers evidencing the Capital Stock of such Domestic Subsidiary,
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as requested by the Administrative Agent with respect to such Domestic
Subsidiary, and (vi) deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(b) Additional Foreign Subsidiaries.  Notify the Administrative Agent at the
time that any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and in any event within forty-five (45) days after such
notification, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging sixty-five percent (65%) of the
total outstanding voting Capital Stock (and one hundred percent (100%) of the
non-voting Capital Stock) of any such new First Tier Foreign Subsidiary and a
consent thereto executed by such new First Tier Foreign Subsidiary (including,
without limitation, if applicable, original stock certificates (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction) evidencing the Capital Stock of such new First Tier
Foreign Subsidiary, together with an appropriate undated stock or other transfer
power for each certificate duly executed in blank by the registered owner
thereof), (ii) such Person to deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (iii) such Person to deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with regard to such Person and (iv) such Person to
deliver to the Administrative Agent such other documents as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(c) Merger Subsidiaries.  Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 9.11(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 9.11(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).

(d) Exclusions.    The provisions of this Section 9.11 shall not apply to assets
as to which the Administrative Agent shall reasonably determine in its sole
discretion that the costs and burdens of obtaining a security interest therein
or perfection thereof outweigh the value of the security afforded thereby.

Section 9.12 Use of Proceeds. 

(a) Initial Term Loan.  The Borrower shall use the proceeds of the Term Loan to
(i) refinance certain Indebtedness of the Borrower and its Subsidiaries,
including, without limitation, the Existing Credit Agreement, and (ii) pay fees
and expenses incurred in connection with the Transactions.

(b) Incremental Term Loans and Incremental Revolving Credit Increases.  The
Borrower shall use the proceeds of any Incremental Term Loan and any Incremental
Revolving Credit Increase as permitted pursuant to Section 5.13, as applicable.



93

 



 

(c) Revolving Credit Loans, Swingline Loans or any Letter of Credit.  The
Borrower shall use the proceeds of the Revolving Credit Loans, Swingline Loans
or any Letter of Credit to (i) refinance certain Indebtedness of the Borrower
and its Subsidiaries, including, without limitation, the Existing Credit
Agreement, and (ii) for working capital and general corporate purposes of the
Borrower and its Subsidiaries, including the payment of certain fees and
expenses incurred in connection with the Transactions.

(d) Anti-Corruption Laws and Sanctions.  The Borrower will not request any
Extension of Credit, and the Borrower shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Extension of Credit, directly or
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 9.13 Non-Consolidation.  Maintain (a) entity records and books of
account separate from those of any other entity which is an Affiliate of such
entity, (b) not commingle its funds or assets with those of any other entity
which is an Affiliate of such entity (except pursuant to cash management systems
reasonably acceptable to the Administrative Agent) and (c) provide that its
board of directors (or equivalent governing body) will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of any other entity which is an Affiliate of such
entity.  For the purposes of this Section 9.13, “Affiliate” shall not include
the Borrower or any Subsidiary thereof.

Section 9.14 [Reserved]. 

Section 9.15 Hedge Agreement.  Not later than ninety (90) days after the Closing
Date, enter into and maintain at all times thereafter, for a period through and
including the Term Loan Maturity Date, Hedge Agreements with one or more Lenders
or any other Person acceptable to the Administrative Agent, in an amount
sufficient to cause at least fifty percent (50%) of the aggregate principal
amount of the Initial Term Loan funded hereunder. 

Section 9.16 Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.    (a) Maintain in effect
and enforce policies and procedures designed to promote and achieve compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions, (b) notify the Administrative Agent and each Lender
that previously received a Beneficial Ownership Certification of any change in
the information provided in the Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified therein and (c)
promptly upon the reasonable request of the Administrative Agent or any Lender,
provide the Administrative Agent or such Lender, as the case may be, any
information or documentation requested by it for purposes of complying with the
Beneficial Ownership Regulation.

Section 9.17 Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the

94

 



 

Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

Article X

FINANCIAL COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Borrower and its Subsidiaries on a Consolidated
basis will not:

Section 10.1 Consolidated Total Net Leverage Ratio.  As of the last day of any
fiscal quarter, permit the Consolidated Total Net Leverage Ratio to be greater
than the 4.00 to 1.00.

Notwithstanding the foregoing, in connection with any Permitted Acquisition with
respect to which the Permitted Acquisition Consideration exceeds $100,000,000,
the Borrower may, at its election, in connection with such Permitted Acquisition
and upon prior written notice to the Administrative Agent, increase the required
Consolidated Total Net Leverage Ratio pursuant to this Section 10.1 to 4.50 to
1.00, which such increase shall be applicable (i) with respect to a Permitted
Acquisition that is not a Limited Condition Acquisition, for the fiscal quarter
in which such Permitted Acquisition is consummated and the three (3) consecutive
quarterly test periods thereafter or (ii) with respect to a Permitted
Acquisition that is a Limited Condition Acquisition, for purposes of determining
compliance on a Pro Forma Basis with this Section 10.1 on the LCA Test Date, for
the fiscal quarter in which such Permitted Acquisition is consummated and for
the three (3) consecutive quarterly test periods after which such Permitted
Acquisition is consummated (each, a “Leverage Ratio Increase”); provided that
(A) such increase shall apply solely with respect to compliance with this
Section 10.1 and any determination of the Consolidated Total Net Leverage Ratio
for purposes of the definition of Permitted Acquisition and any incurrence test
with respect to any Indebtedness used to finance a Permitted Acquisition and
shall not apply to any other incurrence test set forth in this Agreement,  (B)
there shall be at least two full fiscal quarters following the cessation of each
such Leverage Ratio Increase during which no Leverage Ratio Increase shall then
be in effect and (C) the Borrower shall not be permitted to effect a Leverage
Ratio Increase more than three (3) times during the term of this Agreement.

Section 10.2 Consolidated Interest Coverage Ratio.  As of the last day of any
fiscal quarter, permit the Consolidated Interest Coverage Ratio to be less than
3.00 to 1.00.

Article XI

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to:

Section 11.1 Limitations on Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness except:

(a) the Obligations (including the Guaranty Obligations with respect thereto); 



95

 



 

(b) unsecured intercompany Indebtedness owed by:

(i) any Credit Party to any other Credit Party;

(ii) any Credit Party to any Subsidiary that is not a Credit Party;

(iii) any Subsidiary that is not a Credit Party to any Credit Party:

(A)existing on the Closing Date (as set forth on Schedule 11.1(b)(iii)); and

(B)incurred after the Closing Date in an aggregate principal amount not
to exceed at any time outstanding (1) $100,000,000 less (2) the amount of
Guaranty Obligations incurred pursuant to Section 11.1(i) on the applicable date
of determination less (3) the amount of Investments made in the form of
Permitted Acquisitions pursuant to Section 11.3(e)(ii) during the term of this
Agreement on the applicable date of determination (which amount, for clarity, is
subject to modification in the manner set forth in the proviso to Section
11.3(e)(ii)) less (4) the amount of Investments made pursuant to Section
11.3(g) during the term of this Agreement on the applicable date of
determination; and

(iv) any Subsidiary that is not a Credit Party to any other Subsidiary that is
not a Credit Party;

(c) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(d) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any of its Subsidiaries (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate amount of such Indebtedness does not exceed $10,000,000 at
any time outstanding;

(e) Indebtedness incurred in connection with Capital Leases and purchase money
Indebtedness, and any refinancing of the foregoing, in an aggregate amount not
to exceed $25,000,000 at any time outstanding;

(f) Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

(g) Guaranty Obligations of the Borrower or any of its Subsidiaries with respect
to Indebtedness permitted pursuant to subsections (a), (e) and (f) of this
Section 11.1;  

(h) (i) Indebtedness of the Borrower or any of its Subsidiaries incurred in
connection with Facility Capital Expenditures made on its own behalf in an
aggregate amount not to exceed $50,000,000 at any time outstanding and (ii) to
the extent that such Indebtedness is incurred by a Credit Party, Guaranty
Obligations of any other Credit Party with respect to such Indebtedness (it
being agreed and acknowledged by all parties hereto that, except to the extent
permitted under subsection (i) below, to the extent that such

96

 



 

Indebtedness is incurred by a Subsidiary that is not a Credit Party, no Credit
Party shall be permitted to guaranty such Indebtedness);

(i) Guaranty Obligations of any Credit Party with respect to Indebtedness of any
Subsidiary that is not a Credit Party in an aggregate amount not to exceed at
any time outstanding (A) $100,000,000 less (B) the amount of Investments made in
the form of Permitted Acquisitions pursuant to Section 11.3(e)(ii) during the
term of this Agreement on the applicable date of determination (which amount,
for clarity, is subject to modification in the manner set forth in the proviso
to Section 11.3(e)(ii))  less (C) the amount of Investments made in the form of
Indebtedness pursuant to Section 11.3(f)(iv) during the term of this Agreement
on the applicable date of determination less (D) the amount of Investments made
pursuant to Section 11.3(g) during the term of this Agreement on the applicable
date of determination;

(j) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in connection with
acquisitions or dispositions, otherwise permitted hereunder, of any assets of a
Credit Party;

(k) unsecured Indebtedness of the Borrower and its Subsidiaries;  provided, that
in the case of each incurrence of such Indebtedness: 

(i) no Event of Default shall have occurred and be continuing or would be caused
by the incurrence of such Indebtedness;

(ii) the Consolidated Total Net Leverage Ratio (calculated on a Pro Forma Basis,
 as of the four (4) consecutive fiscal quarter period most recently ended prior
to the incurrence of such additional Indebtedness for which financial statements
have been delivered to the Administrative Agent, after giving effect to the
issuance of such Indebtedness and use the proceeds thereof) shall be at least
0.25 below the Consolidated Total Net Leverage Ratio then required to be
maintained pursuant to Section 10.1;

(iii) the Borrower shall be in compliance with the financial covenants set forth
in Article X on a Pro Forma Basis, as of the four (4) consecutive fiscal quarter
period most recently ended prior to the incurrence of such additional
Indebtedness (or in the case of any additional Indebtedness, the proceeds of
which will finance a Limited Conditionality Acquisition, the date determined
pursuant to Section 1.14) for which financial statements have been delivered to
the Administrative Agent, after giving effect to the issuance of such
Indebtedness and use the proceeds thereof;

(iv) such Indebtedness does not mature, or require any principal amortization,
mandatory prepayment, put right or sinking fund obligation prior to the date
that is 180 days after the then latest scheduled maturity date of the Loans and
the Revolving Credit Commitments; provided that (x) any Indebtedness consisting
of a customary bridge facility shall be deemed to satisfy this requirement so
long as such Indebtedness automatically converts into long-term debt which
satisfies this clause (iv) and (y) reasonable and customary prepayment,
redemption, repurchase or defeasance obligations in connection with a change of
control, asset sale or the exercise of remedies after an event of default shall
not disqualify such Indebtedness from satisfying the requirements of this clause
(iv); and

(i) the terms and conditions of such Indebtedness reflect market terms (taken as
a whole) at the time of issuance and (other than pricing, fees, rate floors,
premiums and optional prepayment or redemption provisions), taken as a whole,
are not materially more restrictive (as determined by Borrower in good faith) on
the Borrower and its Subsidiaries than the terms and

97

 



 

conditions of this Agreement, taken as a whole; provided that, for the avoidance
of doubt, such Indebtedness shall not include any financial covenants that are
more restrictive in any respect than the financial covenants in Article X;

(l) additional Indebtedness not otherwise permitted pursuant to this Section
11.1 in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding; and

(m) Indebtedness incurred by Merit China, Merit HK and Merit Ireland pursuant to
the Merit China Loan.

Section 11.2 Limitations on Liens.  Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its Property, whether now owned or
hereafter acquired, except:

(a) Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lender and/or the Issuing Lenders, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);

(b) Liens in existence on the Closing Date and described on Schedule 11.2;
 provided that the scope of any such Lien shall not be increased, or otherwise
expanded, to cover any additional property or type of asset, as applicable,
beyond that in existence on the Closing Date;

(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

(d) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

(e) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;

(f) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which could not
reasonably be expected to have a Material Adverse Effect;

(g) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

(h) Liens securing Capital Lease Indebtedness and purchase money Indebtedness
and any refinancing of the foregoing permitted under Section 11.1(e);  provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related Property, (ii) such Liens do not at

98

 



 

any time encumber any Property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such Property at the time it was acquired, or
refinanced, as applicable;  

(i) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof;

(j) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers to
the extent limited to the property or assets relating to such contract;

(k) Liens on tangible property or tangible assets of any Subsidiary of the
Borrower which are in existence at the time that such Subsidiary of the Borrower
is acquired pursuant to a Permitted Acquisition (provided that (i) such Liens
(A) are not incurred in connection with, or in anticipation of, such Permitted
Acquisition and (B) do not attach to any other property or assets of any
Subsidiary thereof and (ii) the Indebtedness secured by such Liens is permitted
under Section 11.1 of this Agreement);

(l) Liens securing judgments not giving rise to an Event of Default;  provided,
that the judgment secured thereby has been paid, discharged or vacated or the
extension thereof has been stayed pending appeal within thirty (30) days after
entry or filing of such judgment or appeal or surety bond;

(m) (i) any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business and (ii) licenses, sublicenses, leases or
subleases with respect to any assets granted to third Persons in the ordinary
course of business; provided that, in each of the foregoing clauses (i) and
(ii), the same do not interfere in any material respect with the business of the
Borrower and its Subsidiaries taken as a whole; 

(n) Liens in favor of customs and revenues authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(o) Liens on the assets of Merit China securing the Indebtedness permitted under
Section 11.1(m);

(p) Liens securing Facility Capital Expenditures Indebtedness permitted under
Section 11.1(h);  provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of the property (other than the real
property) financed by such Indebtedness, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed the fair market value of the property financed by such Indebtedness at
the time such property was acquired;

(q) inchoate Liens arising in the ordinary course of business under statutory
provisions of Applicable Law with respect to obligations (i) not yet due or as
to which the period of grace (not to exceed thirty (30) days), if any, related
thereto has not expired or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

(r) deposits made in the ordinary course of business with public utilities or to
Governmental Authorities as required by such public utilities or Governmental
Authorities in connection with the supply

99

 



 

of services in the ordinary course of business to any Credit Party, in each
case, so long as no foreclosure sale or similar proceeding has been commenced
with respect to any portion of the Collateral on account thereof; and

(s) Liens on real or personal property (other than on Collateral) securing
Indebtedness permitted under Section 11.1(l).

Section 11.3 Limitations on Investments.  Purchase, own, invest in or otherwise
acquire, directly or indirectly, any Capital Stock, interests in any partnership
or joint venture (including, without limitation, the creation or capitalization
of any Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, or any investment in cash or by delivery of Property in, any Person
(all the foregoing, “Investments”) except:

(a) (i) equity Investments existing on the Closing Date in Subsidiaries existing
on the Closing Date, (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 11.3 and (iii) equity Investments made after the Closing Date in
Subsidiary Guarantors;

(b) Investments in cash and Cash Equivalents;

(c) Investments by the Borrower or any of its Subsidiaries in the form of
Capital Expenditures permitted pursuant to this Agreement;

(d) purchases of assets in the ordinary course of business;

(e) Investments by the Borrower or any Subsidiary thereof in the form of:

(i) Permitted Acquisitions to the extent that any Person or Property acquired in
such acquisition becomes a part of a Subsidiary Guarantor or becomes (whether or
not such Person is a Wholly-Owned Subsidiary) a Subsidiary Guarantor in the
manner contemplated by Section 9.11; and

(ii) Permitted Acquisitions to the extent that any Person or Property acquired
in such acquisition does not become a Subsidiary Guarantor or a part of a
Subsidiary Guarantor in an aggregate amount during the term of this Agreement
not to exceed (A) $100,000,000 (excluding any portion thereof paid with the Net
Cash Proceeds from any Equity Issuance by the Borrower other than any Equity
Issuance related to any Disqualified Capital Stock) less (B) the amount of
Guaranty Obligations incurred pursuant to Section 11.1(i) on the applicable date
of determination less (C) the amount of Investments made in the form of
Indebtedness pursuant to Section 11.3(f)(iv) during the term of this Agreement
on the applicable date of determination less (D) the amount of Investments made
pursuant to Section 11.3(g) during the term of this Agreement on the applicable
date of determination;

(f) Investments in the form of Indebtedness permitted pursuant to (i)
Section 11.1(b)(i), (ii) Section 11.1(b)(ii), (iii) Section 11.1(b)(iii)(A),
(iv) Section 11.1(b)(iii)(B) and (v) Section 11.1(b)(iv);

(g) Investments in any Subsidiary that is not a Subsidiary Guarantor in an
aggregate amount during the term of this Agreement not to exceed (i)
$100,000,000 less (ii) the amount of Guaranty Obligations incurred pursuant to
Section 11.1(i) on the applicable date of determination less (iii) the amount

100

 



 

of Investments made in the form of Permitted Acquisitions pursuant to Section
11.3(e)(ii) during the term of this Agreement on the applicable date of
determination (which amount, for clarity, is subject to modification in the
manner set forth in the proviso to Section 11.3(e)(ii))  less (iv) the amount of
Investments made in the form of Indebtedness pursuant to Section 11.3(f)(iv)
during the term of this Agreement on the applicable date of determination; and

(h) other Investments, when taken together with any Investments made pursuant to
Section 11.3(g),  not to exceed $50,000,000 in the aggregate in any Fiscal Year
and $150,000,000 in the aggregate for all such Investments during this term of
this Agreement.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 11.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).

Section 11.4 Limitations on Fundamental Changes.  Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) (including, in each
case, pursuant to division), except:

(a) (i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving entity) or (ii) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any other
Wholly-Owned Subsidiary (provided that, if either of such Wholly-Owned
Subsidiaries is a Subsidiary Guarantor, (A) the Subsidiary Guarantor shall be
the continuing or surviving entity or (B) simultaneously with such transaction,
the continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 9.12 in connection therewith);

(b) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Subsidiary Guarantor; provided that, with respect to any such disposition by
any Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets;

(c) any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition, provided that (i) a Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 9.11 in connection therewith);

(d) any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or a Subsidiary Guarantor, the
continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Wholly-Owned Subsidiary of the Borrower; and

(e) any Asset Disposition permitted by Section 11.5 may be consummated.

Section 11.5 Limitations on Asset Dispositions.  Make any Asset Disposition
(including, without limitation, the sale of any receivables and leasehold
interests) except:

(a) the sale of inventory in the ordinary course of business;



101

 



 

(b) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrower or any of its Subsidiaries;

(c) the transfer of assets to the Borrower or any Subsidiary pursuant to any
transaction permitted pursuant to Section 11.4;  

(d) the Borrower or any Subsidiary may write-off, discount, sell or otherwise
dispose of defaulted or past due receivables and similar obligations in the
ordinary course of business and not as part of an accounts receivable financing
transaction;

(e) dispositions of Investments in cash and Cash Equivalents;

(f) any Credit Party may transfer assets to any other Credit Party;

(g) licenses and sublicenses of intellectual property rights in the ordinary
course of business not interfering, individually or in the aggregate, in any
material respect with the conduct of the business of the Borrower and its
Subsidiaries taken as a whole; and

(h) leases, subleases, licenses or sublicenses of real or personal property
granted by any Borrower or any of its Subsidiaries to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower and its Subsidiaries taken as a whole;  

(i) Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;

(j) the sale of the equipment pursuant to the Permitted Equipment Sale-Leaseback
Transactions; provided that the fair market value of any such equipment sold
during any Fiscal Year shall not exceed $25,000,000 in the aggregate; and

(k) the sale or other disposition of assets by the Borrower or any Subsidiary
not otherwise permitted under this Section 11.5 so long as the net book value of
all assets sold or otherwise disposed of in any Fiscal Year does not exceed
$25,000,000.

Section 11.6 Limitations on Restricted Payments.  Declare or pay any dividend
on, or make any payment or other distribution on account of, or purchase,
redeem, retire or otherwise acquire (directly or indirectly), or set apart
assets for a sinking or other analogous fund for the purchase, redemption,
retirement or other acquisition of, any class of Capital Stock of any Credit
Party or any Subsidiary thereof, or make any distribution of cash, property or
assets to the holders of shares of any Capital Stock of any Credit Party or any
Subsidiary thereof (all of the foregoing, the “Restricted Payments”); provided
that:

(a) the Borrower or any Subsidiary thereof may pay dividends in shares of its
own Qualified Capital Stock; 

(b) any Subsidiary of the Borrower may pay cash dividends to the Borrower or any
Subsidiary Guarantor or ratably to all holders of its outstanding Qualified
Capital Stock; and

(c) the Borrower or any Subsidiary thereof may make Restricted Payments,
provided all of the following conditions are satisfied:

(i) no Default or Event of Default has occurred and is continuing or would arise
as a result of such Restricted Payment;



102

 



 

(ii) at the time of such Restricted Payment, the Borrower is in compliance with
the financial covenants set forth in Article X on a Pro Forma Basis as of the
four (4) consecutive fiscal quarter period most recently ended prior to the
making of such Restricted Payment for which financial statements have been
delivered to the Administrative Agent after giving effect to such Restricted
Payment; and

(iii) if the Consolidated Total Net Leverage Ratio (determined on a Pro Forma
Basis after giving effect to such Restricted Payment) is equal to or greater
than 1.75 to 1.00, the aggregate amount of all such Restricted Payments pursuant
to this clause (iii) and all Restricted Junior Indebtedness Payments made
pursuant to Section 11.9(b)(iv) shall not exceed $50,000,000 in any Fiscal Year.

Section 11.7 Transactions with Affiliates.  Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Capital Stock in, or other Affiliate of, the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder, other
than:

(a) transactions permitted by Sections 11.1,  11.3,  11.4,  11.5,  11.6 and
11.12;  

(b) transactions in the ordinary course of business on terms as favorable as
would be obtained by it on a comparable arm’s‑length transaction with an
independent, unrelated third party as determined in good faith by the board of
directors (or equivalent governing body) of the Borrower;  

(c) employment and severance arrangements (including stock option plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; and

(d) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.

Section 11.8 Certain Accounting Changes; Organizational Documents.

(a) Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP; or

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner which would materially and adversely
affect the rights or interests of the Lenders.

Section 11.9 Limitation on Payments and Modifications of Junior Indebtedness.

(a) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Junior
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder; or

(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (i) by way of depositing with any trustee
with respect thereto money or

103

 



 

securities before due for the purpose of paying when due and (ii) at the
maturity thereof) any Junior Indebtedness (each a “Restricted Junior
Indebtedness Payment”), except:

(i) refinancings, refundings, renewals, extensions or exchange of any Junior
Indebtedness to the extent incurred pursuant to Section 11.1(d) and by any
subordination agreement applicable thereto;

(ii) so long as no Event of Default then exists or would result therefrom,
mandatory repayments, repurchases, redemptions or defeasances of Junior
Indebtedness (in each case, except to the extent prohibited by the subordination
terms thereof or the definitive documentation, including, without limitation,
any subordination agreements, applicable thereto); 

(iii) the payment of interest, expenses and indemnities in respect of Junior
Indebtedness (except to the extent prohibited by the subordination terms thereof
or the definitive documentation, including, without limitation, any
subordination agreements, applicable thereto); and

(iv) Restricted Junior Indebtedness Payments; provided that if the Consolidated
Total Net Leverage Ratio (determined on a Pro Forma Basis after giving effect to
such Restricted Junior Indebtedness Payment) is equal to or greater than 1.75 to
1.00, the aggregate amount of all such Restricted Junior Indebtedness Payments
pursuant to this clause (iv) and all Restricted Payments made pursuant to
Section 11.6(c)(iii) shall not exceed $50,000,000 in any Fiscal Year.

Section 11.10 No Further Negative Pledges; Restrictive Agreements. 

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing capital lease Indebtedness
and purchase money Indebtedness to the extent such Indebtedness is incurred
pursuant to Section 11.1(e);  provided, that any such restriction contained
therein relates only to the asset or assets acquired in connection therewith,
(iii) restrictions contained in the organizational documents of any Credit Party
as of the Closing Date and (iv) restrictions in connection with any Permitted
Lien or any document or instrument governing any Permitted Lien (provided, that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien).

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party, (iii) make loans or
advances to any Credit Party, (iv) sell, lease or transfer any of its properties
or assets to any Credit Party or (v) act as a Guarantor pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i)
through (v) above) for such encumbrances or restrictions existing under or by
reason of (A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) any document or instrument governing capital lease Indebtedness and purchase
money Indebtedness to the extent such Indebtedness is incurred pursuant to
Section 11.1(e)  (provided, that any such restriction contained therein relates
only to the asset or assets acquired in connection therewith),  (D) any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided, that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien), (E) obligations under any provision
of any agreement or other instrument governing Indebtedness that are binding on
a Person that becomes a Subsidiary of the Borrower, so long as (1) such
obligations are not entered into in

104

 



 

contemplation of such Person becoming a Subsidiary, (2) such Indebtedness is
otherwise permitted to be incurred or assumed under this Agreement and (3) such
obligations are not applicable to any Person, or the properties or assets of any
Person, other than the Person that becomes a Subsidiary of the Borrower and (F)
customary net worth provisions contained in leases and other agreements entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business.

Section 11.11 Nature of Business.  With respect to the Borrower and its
Subsidiaries, engage in any business other than the business conducted by the
Borrower and its Subsidiaries as of the Closing Date and business activities
reasonably related or ancillary thereto.

Section 11.12 Sale Leasebacks.  Directly or indirectly become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party or
(b) which any Credit Party or any Subsidiary of a Credit Party intends to use
for substantially the same purpose as any other Property that has been sold or
is to be sold or transferred by such Credit Party or such Subsidiary to another
Person which is not another Credit Party or Subsidiary of a Credit Party in
connection with such lease;  provided,  however, the Permitted Equipment
Sale-Leaseback Transactions shall not be subject to the restrictions set forth
in this Section 11.12.

Article XII

DEFAULT AND REMEDIES

Section 12.1 Events of Default.  Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations.  The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

(b) Other Payment Default.  The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or Reimbursement Obligation or the payment
of any other Obligation, and such default shall continue for a period of
five (5) Business Days.

(c) Misrepresentation.  Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.



105

 



 

(d) Default in Performance of Certain Covenants.  Any Credit Party shall default
in the performance or observance of any covenant or agreement contained
in Sections 8.4(e),  9.1 (with respect to the Borrower),  9.10,  9.12 or
Articles X or XI.    

(e) Default in Performance of Other Covenants and Conditions.  (i) Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained Sections 6.3,  8.1,
 8.2,  9.1 (other than with respect to the Borrower), 9.11,  9.15 or 9.17 and
such default shall continue for a period of five (5) days or (ii) any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section 12.1) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
the earlier of (A) the Administrative Agent’s delivery of written notice thereof
to the Borrower and (B) a Responsible Officer of any Credit Party having
obtained knowledge thereof.

(f) Indebtedness Cross‑Default.  Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding amount, or with respect
to any Hedge Agreement, the Hedge Termination Value, of which is in excess of
the Threshold Amount beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount, or with respect to
any Hedge Agreement, the Hedge Termination Value, of which is in excess of the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to (A) become due, or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity (any applicable grace period having expired) or (B)
be cash collateralized.

(g) Change in Control.  Any Change in Control shall occur.

(h) Voluntary Bankruptcy Proceeding.  Any Credit Party or any Subsidiary thereof
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.

(i) Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

(j) Failure of Agreements.  Any material provision of this Agreement or any
provision of any other Loan Document shall cease to be valid and binding on any
Credit Party or any Subsidiary thereof

106

 



 

party thereto or any such Person shall so state in writing, or any Loan Document
shall for any reason cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on, or security interest in, any of the Collateral
purported to be covered thereby, in each case other than in accordance with the
express terms hereof or thereof.

(k) Termination Event.  The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto, (ii) a failure to meet minimum funding standards in
excess of the Threshold Amount occurs or exists, whether or not waived, with
respect to any Pension Plan, (iii) a Termination Event or (iv) any Credit Party
or any ERISA Affiliate as employers under one or more Multiemployer Plans makes
a complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding the Threshold Amount.

(l) Judgment.  A final judgment or order for the payment of money which causes
the aggregate amount of all such final judgments or orders (net of any amounts
paid or fully covered by independent third party insurance as to which the
relevant insurance company does not dispute coverage) to exceed the Threshold
Amount shall be entered against any Credit Party or any Subsidiary thereof by
any court and such judgment or order shall continue without having been
discharged, vacated or stayed for a period of thirty (30) consecutive days after
the entry thereof.

Section 12.2 Remedies.  Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

(a) Acceleration; Termination of Credit Facility. 

(i) Terminate the Revolving Credit Commitment and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (including, without
limitation, all L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrower to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 12.1(h) or (i), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding; and

(ii) exercise on behalf of the Lenders all of its other rights and remedies
under this Agreement, the other Loan Documents and Applicable Law, in order to
satisfy all of the Obligations.

(b) Letters of Credit.  With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower
deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal

107

 



 

to 105% of the aggregate then undrawn and unexpired amount of such Letters of
Credit.  Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations in accordance with Section 10.3.  After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Secured Obligations shall
have been paid in full, the balance, if any, in such Cash Collateral account
shall be returned to the Borrower.

(c) Rights of Collection.  Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

Section 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. 

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 12.2 for the benefit of all the
Lenders and the Issuing Lenders;  provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity an Issuing Lender or the Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 14.4 (subject to the
terms of Section 5.6), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 12.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 5.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

Section 12.4 Crediting of Payments and Proceeds.  In the event that the
Obligations have been accelerated pursuant to Section 12.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:



108

 



 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Lender in its
capacity as such and the Swingline Lender in its capacity as such (ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them);

Second,  to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees and Letter of Credit commissions payable to the
Revolving Credit Lenders), indemnities and other amounts (other than principal
and interest) payable to the Lenders, the Issuing Lenders and the Swingline
Lender under the Loan Documents, including attorney fees, ratably among the
Lenders, the Issuing Lenders and the Swingline Lender in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Commitment Fees, Letter of Credit commissions payable to the
Revolving Credit Lenders and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders, the Issuing Lenders and the Swingline
Lender in proportion to the respective amounts described in this clause Third
payable to them;

Fourth,  to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management Agreements
(ratably among the Lenders, the Issuing Lenders, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth payable to them);

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XIII
for itself and its Affiliates as if a “Lender” party hereto.

Section 12.5 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent

109

 



 

and their respective agents and counsel and all other amounts due the Lenders,
the Issuing Lenders and the Administrative Agent under Sections 3.3,  5.3 and
14.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3,  5.3 and 14.3.

Section 12.6 Credit Bidding. 

(a) The Administrative Agent, on behalf of itself and Secured Parties, shall
have the right, exercisable at the discretion of the Required Lenders, to credit
bid and purchase for the benefit of the Administrative Agent and the Secured
Parties all or any portion of Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.  Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Capital Stock and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 14.2

(b) Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.

Article XIII

THE ADMINISTRATIVE AGENT

Section 13.1 Appointment and Authority. 

(a) Each of the Lenders and each of the Issuing Lenders hereby irrevocably
designates and appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such

110

 



 

actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lenders, and neither the Borrower nor any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and each of the Issuing Lenders
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such Issuing Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Credit Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto (including, without
limitation, to enter into additional Loan Documents or supplements to existing
Loan Documents on behalf of the Secured Parties).  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XIII for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XIII and XIV
(including Section 14.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 13.2 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 13.3 Exculpatory Provisions. 

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature.  Without limiting
the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay

111

 



 

under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.2 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 13.4 Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 13.5 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent.    The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-

112

 



 

agents except to the extent that a court of competent jurisdiction determines in
a final and nonappealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

Section 13.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
 provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 14.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section 13.6 shall also constitute its resignation as
an Issuing Lender and the Swingline Lender.  Upon the

113

 



 

acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, if in its sole
discretion it elects to, and Swingline Lender, (b) the retiring Issuing Lender
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender, if in its sole discretion it elects to, shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Lender to effectively assume the obligations of the retiring Issuing
Lender with respect to such Letters of Credit.

Section 13.7 Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 13.8 No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, bookrunners, lead managers, arrangers, lead arrangers or co-arrangers
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.

Section 13.9 Collateral and Guaranty Matters. 

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and each applicable Issuing Lender shall have been made),
(B) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition to a Person other
than a Credit Party permitted under the Loan Documents, or (C) if approved,
authorized or ratified in writing in accordance with Section 14.2;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.



114

 



 

(b) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 13.9.  In each case as specified in this Section 13.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 13.9.  In the case of any such
sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 11.5
to a Person other than a Credit Party, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.

(c) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

Section 13.10 Secured Hedge Agreements and Secured Cash Management
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 12.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article XIII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

Article XIV

MISCELLANEOUS

Section 14.1 Notices.

(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:



115

 



 

If to the Borrower:Merit Medical Systems, Inc.

1600 West Merit Parkway

South Jordan, UT 84095

Attention of:  Brian Lloyd, General Counsel

Telephone:  (801) 208-4236

Facsimile:  (801) 208-4238

Email:  brian.lloyd@merit.com

 

With copies to:Parr Brown Gee & Loveless, PC

101 South 200 East, Suite 700

Salt Lake City, UT  84111

Attention of:  Lamont Richardson

Telephone:  (801) 532-7840

Facsimile:  (801) 532-7750

Email:  lrichardson@parrbrown.com

 

If to Wells Fargo as

Administrative

Agent:Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC  28262

Attention of:  Syndication Agency Services

Telephone No.:  (704) 590-2703

Facsimile No.:  (704) 715-0092



116

 



 

 

With copies to:Wells Fargo Bank, National Association

550 S Tryon St, 12th Floor,

Charlotte, NC 28202

MAC: D1086-126

Attention of: Teddy Koch
Telephone No.: (704) 715-6443
Facsimile No.: (704) 715-1438
E-mail: teddy.koch@wellsfargo.com

 

If to any Lender:To the address of such Lender set forth on the Register with
respect to deliveries of notices and other documentation that may contain
material non-public information

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II or III if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.    Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Administrative Agent’s Office.  The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to

117

 



 

herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested.

(d) Change of Address, Etc.    Each of the Borrower, the Administrative Agent,
any Issuing Lender or the Swingline Lender may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.  Any Lender may change its address or facsimile number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Lender and the Swingline Lender.

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, any Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

Section 14.2 Amendments, Waivers and Consents.  Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive (i) Section 6.2 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders (pursuant to, in the case of any such amendment to a
provision hereof other than Section 6.2, any substantially concurrent request by
the Borrower for a borrowing of Revolving Credit Loans or issuance of Letters of
Credit) to make Revolving Credit Loans when such Revolving Credit Lenders would
not otherwise be required to do so, (ii) the amount of the Swingline Commitment
or (iii) the amount of the L/C Sublimit;



118

 



 

(b) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 12.2) or increase the amount of Loans of any
Lender, in any case, without the written consent of such Lender;

(c) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

(e) change Section 5.6 or Section 12.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;

(f) change Section 4.4(b)(iv) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

(g) except as otherwise permitted by this Section 14.2, change any provision of
this Section 14.2 or reduce the percentages specified in the definitions of
“Required Lenders,” or “Required Revolving Credit Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;  

(h) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 11.4), in each case, without the
written consent of each Lender;

(i) release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from any Guaranty Agreement (other than as authorized in Section
13.9), without the written consent of each Lender;

(j) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 13.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender; or

(k) amend the definition of “Alternative Currency”, the definition of
“Alternative L/C Currency” or Section 1.13 without the written consent of each
Revolving Credit Lender and each Issuing Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline

119

 



 

Lender in addition to the Lenders required above, affect the rights or duties of
the Swingline Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; (iv) the Fee Letters may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto; (v) each Letter of Credit Application may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; provided that a copy of such amended Letter of Credit
Application shall be promptly delivered to the Administrative Agent upon such
amendment or waiver; (vi) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by the Borrower and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section 14.2 if such Class of Lenders were the
only Class of Lenders hereunder at the time,  (vii) the Administrative Agent and
the Borrower shall be permitted to amend any provision of the Loan Documents
(and such amendment shall become effective without any further action or consent
of any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error, ambiguity,
defect or inconsistency or omission of a technical or immaterial nature in any
such provision and (viii) the Administrative Agent and the Borrower may, without
the consent of any Lender, enter into amendments or modifications to this
Agreement or any of the other Loan Documents or to enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of Section
5.8(c) in accordance with the terms of Section 5.8(c).  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (A) the
Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender, and (B) any amendment, waiver, or consent
hereunder which requires the consent of all Lenders or each affected Lender that
by its terms disproportionately and adversely affects any such Defaulting Lender
relative to other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 14.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents,
(2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or Required Revolving Credit Lenders, as
applicable or (ii) similar required lender terms applicable thereto); provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender and (3) to
make amendments to any outstanding tranche of Term Loans to permit any
Incremental Term Loan Commitments and Incremental Term Loans to be “fungible”
(including, without limitation, for purposes of the Code) with such tranche of
Term Loans, including, without limitation, increases in the Applicable Margin or
any fees payable to such outstanding tranche of Term Loans or providing such
outstanding tranche of Term Loans with the benefit of any call protection or
covenants that are applicable to the proposed Incremental Term Loan Commitments
or Incremental Term Loans; provided that any such amendments or modifications to
such outstanding tranche of Term Loans shall not directly adversely affect the
Lenders holding such tranche of Term Loans without their consent.



120

 



 

Section 14.3 Expenses; Indemnity.  

(a) Costs and Expenses.  The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or any Issuing
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender or any Issuing Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 14.3, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless, each Indemnitee from, and shall pay or
reimburse any such Indemnitee for, all fees and time charges and disbursements
for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims or
civil penalties or fines assessed by the OFAC), investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (B) result from a claim
brought by any Credit Party or any Subsidiary thereof against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Credit Party or such Subsidiary has obtained a
final and

121

 



 

nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 14.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 14.3 to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided,  further,  that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments.  All amounts due under this Section 14.3 shall be payable promptly
after demand therefor.

(f) Survival.  Each party’s obligations under this Section 14.3 shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

Section 14.4 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such 

122

 



 

Issuing Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, such Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender or
any Affiliate thereof shall exercise any such right of setoff, (x) all amounts
so setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 5.15 and, pending such
payment, shall be segregated by such Defaulting Lender or such Affiliate thereof
from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lenders, the Swingline Lender and the Lenders,
and (y) such Defaulting Lender or such Affiliate thereof shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Secured Obligations owing to such Defaulting Lender or such Affiliate thereof as
to which it exercised such right of setoff.  The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section 14.4 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Lender, the Swingline Lender or
their respective Affiliates may have.  Each Lender, each Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 14.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law.  This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, construed and enforced in accordance with, the law of the State of New York.

(b) Submission to Jurisdiction.  The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by Applicable Law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or the Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction. 

(c) Waiver of Venue.  The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 14.5.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by Applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.



123

 



 

(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

Section 14.6 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.6.

Section 14.7 Reversal of Payments.  To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Secured Parties or to any Secured Party directly or the Administrative
Agent or any Secured Party receives any payment or proceeds of the Collateral or
any Secured Party exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender and each Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its applicable ratable share (without duplication) of any
amount so recovered from or repaid by the Administrative Agent plus interest
thereon at a per annum rate equal to the Federal Funds Rate from the date of
such demand to the date such payment is made to the Administrative Agent.

Section 14.8 Injunctive Relief; Punitive Damages. 

(a) The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

(b) The Administrative Agent, the Lenders and the Borrower (on behalf of itself
and the other Credit Parties) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially; provided that, notwithstanding the foregoing, nothing
in this subsection (b) shall limit the obligations of the Borrower under Section
14.3(b).

Section 14.9 Accounting Matters.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of

124

 



 

such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP

Section 14.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 14.10, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 14.10 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section 14.10 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 14.10 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section 14.10 in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section 14.10, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility or the Term Loan Facility, as
applicable, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have given its consent five (5) Business Days after
the date written notice thereof has been

125

 



 

delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth (5th) Business
Day;

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 14.10 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) the Term Loans to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consents of each Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons.  No such assignment shall be made to (A)
the Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans

126

 



 

previously requested, but not funded by, the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 14.10, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.8,  5.9,  5.10,  5.11 and 14.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment;  provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 14.10 (other than a purported assignment to a
natural Person or the Borrower or any of the Borrower’s Subsidiaries or
Affiliates, which shall be null and void).

(c) Register.  The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person, or the Borrower or any of the Borrower’s Subsidiaries or Affiliates)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 14.3(c) with respect to any
payments made by such Lender to its Participant(s).



127

 



 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 14.2(b),  (c),
 (d) or (e) that directly and adversely affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.9,
 5.10 and 5.11 (subject to the requirements and limitations therein, including
the requirements under Section 5.11(g) (it being understood that the
documentation required under Section 5.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
14.10;  provided that such Participant (A) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under paragraph (b) of this
Section 14.10; and (B) shall not be entitled to receive any greater payment
under Sections 5.10 or 5.11, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.12(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 14.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 and Section 14.4 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 14.11 Confidentiality.  Each of the Administrative Agent, the Lenders
and the Issuing Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Related Parties in connection with the Credit
Facility, this Agreement, the transactions contemplated hereby or in connection
with marketing of services by such Affiliate or Related Party to the Borrower or
any of its Subsidiaries (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) or in accordance with the Administrative
Agent’s, any Issuing Lender’s or any Lender’s regulatory compliance policy if
the Administrative Agent, the Issuing Lender or such Lender,

128

 



 

as applicable, deems such disclosure to be necessary for the mitigation of
claims by those authorities against the Administrative Agent, such Issuing
Lender or such Lender, as applicable, or any of its Related Parties (in which
case, the Administrative Agent, such Issuing Lender or such Lender, as
applicable, shall use commercially reasonable efforts to, except with respect to
any audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, promptly
notify the Borrower, in advance, to the extent practicable and otherwise
permitted by Applicable Law), (c) as to the extent required by Applicable Laws
or regulations or in any legal, judicial, administrative proceeding or other
compulsory process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Secured Hedge Agreement or Secured Cash Management Agreement, or any
action or proceeding relating to this Agreement, any other Loan Document or any
Secured Hedge Agreement or Secured Cash Management Agreement, or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 14.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, (h) with the consent of the Borrower, (i)
deal terms and other information customarily reported to Thomson Reuters, other
bank market data collectors and similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of the Loan Documents, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 14.11 or (ii) becomes available to the Administrative Agent, any
Lender, any Issuing Lender or any of their respective Affiliates from a third
party that is not, to such Person’s knowledge, subject to confidentiality
obligations to the Borrower, (k) to the extent that such information is
independently developed by such Person, or (l) for purposes of establishing a
“due diligence” defense.  For purposes of this Section 14.11, “Information”
means all information received from any Credit Party or any Subsidiary thereof
relating to any Credit Party or any Subsidiary thereof or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 14.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.  

Section 14.12 Performance of Duties.  Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

Section 14.13 All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

Section 14.14 Survival. 



129

 



 

(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XIV and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

Section 14.15 Titles and Captions.  Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

Section 14.16 Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.  In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

Section 14.17 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, any Issuing Lender, the Swingline Lender and/or any
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. 

(b) Electronic Execution of Assignments.   The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.



130

 



 

Section 14.18 Term of Agreement.  This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) or otherwise satisfied in a manner acceptable to each
applicable Issuing Lender and the Revolving Credit Commitment has been
terminated.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

Section 14.19 USA PATRIOT Act.  The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act or
any other Anti-Money Laundering Laws, each of them is required to obtain, verify
and record information that identifies each Credit Party, which information
includes the name and address of each Credit Party and other information that
will allow such Lender to identify each Credit Party in accordance with the
Patriot Act or such Anti-Money Laundering Law.

Section 14.20 Amendment and Restatement; No Novation.  This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date.  The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement.  On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Revolving Credit Commitment of the
Lenders hereunder.

Section 14.21 Inconsistencies with Other Documents; Independent Effect of
Covenants.    

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the Security Documents which imposes additional burdens on
the Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

(b) The Borrower expressly acknowledges and agrees that each covenant contained
in Articles VIII,  IX,  X or XI hereof shall be given independent
effect.  Accordingly, the Borrower shall not engage in any transaction or other
act otherwise permitted under any covenant contained in Articles VIII,  IX,  X
or XI, before or after giving effect to such transaction or act, the Borrower
shall or would be in breach of any other covenant contained in Articles VIII,
 IX,  X or XI.

Section 14.22 No Advisory or Fiduciary Responsibility. 

(a) In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the

131

 



 

Administrative Agent, the Arrangers and the Lenders, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof), (ii) in connection with the process leading to such
transaction, each of the Administrative Agent, the Arrangers and the Lenders is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person, (iii) none of the Administrative
Agent, the Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent,
the Arrangers or any Lender has advised or is currently advising the Borrower or
any of its Affiliates on other matters) and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Borrower
and its Affiliates, and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship and (v) the Administrative Agent, the
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate.

(b) Each Credit Party acknowledges and agrees that the Administrative Agent, any
Arranger, any Lender and any Affiliate thereof may lend money to, invest in, and
generally engage in any kind of business with, any of the Borrower, any
Affiliate thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if the Administrative Agent, such
Arranger, such Lender, or such Affiliate thereof were not the Administrative
Agent, an Arranger, a Lender or an Affiliate thereof (or an agent or any other
person with any similar role under the Credit Facilities) and without any duty
to account therefor to the Administrative Agent, any Arranger, any other Lender,
the Borrower or any Affiliate of the foregoing.  The Administrative Agent, any
Arranger, any Lender and any Affiliate thereof may accept fees and other
consideration from the Borrower or any Affiliate thereof for services in
connection with this Agreement, the Credit Facility or otherwise without having
to account for the same to the Administrative Agent, any Arranger, any other
Lender, the Borrower or any Affiliate of the foregoing.

Section 14.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;



132

 



 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 14.24 Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

Section 14.25 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:  

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;



133

 



 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that none of the Administrative Agent, each Arranger and their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto). 

Section 14.26 Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and

134

 



 

agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support. 

(b) As used in this Section 14.26, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature pages to follow]

 

 



135

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 

 

 

 

MERIT MEDICAL SYSTEMS, INC., as Borrower

 

 

 

By: /s/ Fred P. Lampropoulos

 

Name: Fred P. Lampropoulos

 

Title: Chief Executive Officer

 

 





 

Merit Medical Systems, Inc.

Third Amended and Restated Credit Agreement

Signature Page



 

 

 

 

 

 

AGENTS AND LENDERS

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender

 

 

 

By: /s/ Teddy Koch

 

Name: Teddy Koch

 

Title: Director

 





 

Merit Medical Systems, Inc.

Third Amended and Restated Credit Agreement

Signature Page



 

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By: /s/ Heath B. Lipson

 

Name: Heath B. Lipson

 

Title: Senior vice President

 





 

Merit Medical Systems, Inc.

Third Amended and Restated Credit Agreement

Signature Page



 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

By: /s/ Nicholas Hintze

 

Name: Nicholas Hintze

 

Title: Vice-President

 





 

Merit Medical Systems, Inc.

Third Amended and Restated Credit Agreement

Signature Page



 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

 

 

By: /s/ Brett Callanan

 

Name: Brett Callanan

 

Title: Vice President 21891 Commercial Banking

         HSBCBank USA, N.A.

 





 

Merit Medical Systems, Inc.

Third Amended and Restated Credit Agreement

Signature Page



 

 

 

 

 

 

BMO HARRIS BANK, N.A. as Lender

 

 

 

By: /s/ Greg Geist

 

Name: Greg Geist

 

Title: Managing Director

 

 





 

Merit Medical Systems, Inc.

Third Amended and Restated Credit Agreement

Signature Page



 

 

 

 

 

 

MUFG Union Bank, N.A., as Lender

 

 

 

By: /s/  Kevin Wood

 

Name:  Kevin Wood

 

Title:  Director

 

 

 

Merit Medical Systems, Inc.

Third Amended and Restated Credit Agreement

Signature Page

